Exhibit 10.4
AGREEMENT OF PURCHASE
AND SALE
dated as of June 17, 2010
between
HOLTSVILLE HOTEL GROUP LLC,
a Delaware limited liability company
and
FB HOLTSVILLE UTILITY LLC,
a Delaware limited liability company
as Seller,
and
CHATHAM HOLTSVILLE RI LLC,
a Delaware limited liability company
as Purchaser
Residence Inn Long Island Holtsville
Holtsville, New York

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page No.  
ARTICLE 1 DEFINITIONS; RULES OF CONSTRUCTION
    1  
 
       
1.1 Definitions
    1  
1.2 Rules of Construction
    7  
 
       
ARTICLE 2 PURCHASE AND SALE; DEPOSIT; PAYMENT OF PURCHASE PRICE
    7  
 
       
2.1 Purchase and Sale
    7  
2.2 Deposit
    7  
2.3 Study Period
    7  
2.4 Payment of Purchase Price
    11  
 
       
ARTICLE 3 SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
    11  
 
       
3.1 Organization and Power
    11  
3.2 Authorization and Execution
    11  
3.3 Noncontravention
    12  
3.4 No Special Taxes
    12  
3.5 Compliance with Existing Laws
    12  
3.6 Operative Agreements and Utility Operative Agreements
    12  
3.7 Warranties and Guaranties
    13  
3.8 Insurance
    13  
3.9 Condemnation Proceedings; Roadways
    14  
3.10 Litigation
    14  
3.11 Labor Disputes and Agreements
    14  
3.12 Operation of Property and Utility Property
    14  
3.13 Personal Property
    15  
3.14 Bankruptcy
    15  
3.15 Sewage Facilities
    15  
3.16 Intentionally Deleted
    15  
3.17 Hazardous Substances
    15  
3.18 Intentionally Deleted
    15  
3.19 Independent Audit
    15  
3.20 Bulk Sale Compliance
    15  
3.21 Liquor License
    15  
3.22 Holtsville Utility Ground Lease
    16  
3.23 Holtsville Retail Ground Lease
    16  
3.24 Reciprocal Easement Agreement
    16  
3.25 Money Laundering
    16  
 
       
ARTICLE 4 PURCHASER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
    18  
 
       
4.1 Organization and Power
    18  

ii



--------------------------------------------------------------------------------



 



              Page No.  
4.2 Authorization and Execution
    19  
4.3 Noncontravention
    19  
4.4 Litigation
    19  
4.5 Bankruptcy
    19  
4.6 Money Laundering
    19  
 
       
ARTICLE 5 CONDITIONS AND ADDITIONAL COVENANTS
    20  
 
       
5.1 Conditions to Purchaser’s Obligations
    20  
5.2 Conditions to Seller’s Obligations
    21  
 
       
ARTICLE 6 CLOSING
    21  
 
       
6.1 Closing
    21  
6.2 Seller’s Deliveries
    21  
6.3 Purchaser’s Deliveries
    23  
6.4 Closing Costs
    24  
6.5 Income and Expense Allocations
    24  
6.6 Guest Property
    26  
 
       
ARTICLE 7 CONDEMNATION; RISK OF LOSS
    26  
 
       
7.1 Condemnation
    26  
7.2 Risk of Loss
    27  
 
       
ARTICLE 8 LIABILITY OF PURCHASER; LIABILITY OF SELLER; TERMINATION RIGHTS
    27  
 
       
8.1 Liability of Purchaser and Seller
    27  
8.2 Intentionally Deleted
    27  
8.3 Indemnification by Purchaser
    27  
8.4 Termination by Purchaser
    27  
8.5 Termination by Seller
    28  
 
       
ARTICLE 9 “AS-IS” SALE
    28  
 
       
ARTICLE 10 MISCELLANEOUS PROVISIONS
    28  
 
       
10.1 Completeness; Modification
    28  
10.2 Assignments
    29  
10.3 Successors and Assigns
    29  
10.4 Days
    29  
10.5 Governing Law
    29  
10.6 Counterparts
    29  
10.7 Severability
    29  
10.8 Costs
    30  
10.9 Notices
    30  
10.10 Incorporation by Reference
    31  
10.11 Further Assurances
    31  
10.12 No Partnership
    31  
10.13 Time of Essence
    31  
10.14 Confidentiality
    31  

iii



--------------------------------------------------------------------------------



 



              Page No.  
10.15 No Third-Party Beneficiary
    32  
10.16 Waiver of Jury Trial
    32  
10.17 Exculpation
    32  
10.18 Title Company
    32  
10.19 Prevailing Party
    34  
10.20 [Intentionally Deleted]
    34  
10.21 Brokerage
    34  
10.22 Exchange Provisions
    35  
10.23 No Recording
    35  
10.24 No Continued Marketing of the Hotel for Sale
    35  
 
       
LIST OF EXHIBITS
       
 
       
Exhibit A — Seller and Property
       
Exhibit B — Legal Descriptions of Land
       
Exhibit C — Insurance Policies
       
Exhibit D — Operative Agreements
       
Exhibit E — Existing Warranties and Guaranties
       
Exhibit F — Form of Assignment and Assumption Agreement (Operative Agreements)
       
Exhibit G — Form of Assignment and Assumption Agreement (Ground Leases)
       
Exhibit H — Form of Bill of Sale (Inventory)
       
Exhibit I — Form of Bill of Sale (Personal Property)
       
Exhibit J — Form of Deed
       
Exhibit K — Permitted Exceptions
       
Exhibit L — Wiring Instructions
       
Exhibit M — Form of Representative Letter
       
Exhibit N — Form of Utility Assignment Assumption Agreement (Utility Operative
Agreements)
       
Exhibit O — Form of Utility Assignment Assumption Agreement (Utility Ground
Lease)
       
Exhibit P — Form of Utility Bill of Sale
       
Exhibit Q — Form of Utility Deed
       
Exhibit R — Utility Insurance Policies
       
Exhibit S — Utility Operative Agreements
       
Exhibit T — Term Sheet for Ground Lease Amendment
       
Exhibit U — Term Sheet for Three Party Agreement
       

iv



--------------------------------------------------------------------------------



 



AGREEMENT OF PURCHASE AND SALE
THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”), dated as of the 17th day of
June, 2010, between HOLTSVILLE HOTEL GROUP LLC, a Delaware limited liability
company (the “Hotel Seller”) FB HOLTSVILLE UTILITY LLC, a Delaware limited
liability company (the “Utility Seller” and, together with the Hotel Seller, the
“Seller”), and CHATHAM HOLTSVILLE RI LLC, a Delaware limited liability company
(the “Purchaser”), provides:
ARTICLE 1
DEFINITIONS; RULES OF CONSTRUCTION
     1.1 Definitions.
     The following terms shall have the indicated meanings:
     “Act of Bankruptcy” means if a party hereto shall (a) apply for or consent
to the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of all or a substantial part of its Property,
(b) admit in writing its inability to pay its debts as they become due, (c) make
a general assignment for the benefit of its creditors, (d) file a voluntary
petition or commence a voluntary case or proceeding under the Federal Bankruptcy
Code (as now or hereafter in effect), (e) be adjudicated a bankrupt or
insolvent, (f) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up or composition or
adjustment of debts, (g) fail to controvert in a timely and appropriate manner,
or acquiesce in writing to, any petition filed against it in an involuntary case
or proceeding under the Federal Bankruptcy Code (as now or hereafter in effect),
or (h) take any limited liability company, trust or corporate action for the
purpose of effecting any of the foregoing; or if a proceeding or case shall be
commenced, without the application or consent of a party hereto, in any court of
competent jurisdiction seeking (1) the liquidation, reorganization, dissolution
or winding-up, or the composition or readjustment of debts, of such party,
(2) the appointment of a receiver, custodian, trustee or liquidator of such
party or all or any substantial part of its assets, or (3) other similar relief
under any law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed; or an order (including an order for relief entered in an
involuntary case under the Federal Bankruptcy Code, as now or hereafter in
effect) judgment or decree approving or ordering any of the foregoing shall be
entered and continue unstayed and in effect, for a period of sixty
(60) consecutive days.
     “Additional Deposit” has the meaning set forth in Section 2.2.
     “Agreement” has the meaning set forth in the Preamble hereto.
     “Assignment and Assumption Agreement (Operative Agreements)” means the
assignment and assumption agreement whereby the Hotel Seller assigns and the
Purchaser’s Hotel Lessee assumes the Operative Agreements, in the form annexed
hereto as Exhibit F.
     “Assignment and Assumption Agreement (Ground Leases)” means the assignment
and assumption agreement whereby the Hotel Seller assigns and Purchaser assumes
the lessor’s

 



--------------------------------------------------------------------------------



 



interest in the Holtsville Retail Ground Lease and the Holtsville Utility Ground
Lease, in the form annexed hereto as Exhibit G.
     “Authorizations” means all licenses, permits and approvals required by any
governmental or quasi-governmental agency, body or officer for the ownership,
operation and use of the Property or any part thereof.
     “Bill of Sale (Inventory)” means the bill of sale conveying title to the
Inventory to the Purchaser’s Hotel Lessee, in the form annexed hereto as
Exhibit H.
     “Bill of Sale (Personal Property)” means the bill of sale conveying title
to the Tangible Personal Property, and the Intangible Personal Property, to the
extent assignable, from the Hotel Seller to the Purchaser, in the form annexed
hereto as Exhibit I.
     “Closing” means a consummation of a purchase and sale of the Property and
the Utility Property pursuant to this Agreement.
     “Closing Date” means the date on which a Closing occurs, but in no event
later than the dates identified in Section 6.1.
     “Commission” has the meaning set forth in Section 3.19.
     “Deed” means a bargain and sale deed [with] covenants against grantor’s
acts conveying title to the Real Property from the Hotel Seller to the
Purchaser, subject only to Permitted Title Exceptions, taxes not yet due and
payable and matters identified by the Survey, in the form attached hereto as
Exhibit J.
     “Deposit” has the meaning set forth in Section 2.2.
     “Executive Order” has the meaning set forth in Section 3.25.
     “FIRPTA Certificate” means the affidavit of the Hotel Seller, pursuant to
Section 1445 of the Internal Revenue Code, certifying that the Hotel Seller is
not a foreign corporation, foreign partnership, foreign trust, foreign estate or
foreign person (as those terms are defined in the Internal Revenue Code and the
Income Tax Regulations), in such form and substance as the Purchaser and the
Hotel Seller shall mutually agree.
     “Franchise Agreement” means that certain Franchise Agreement dated as of
February 3, 2003originally between Licensor and Holtsville Hotel Associates,
LLC.
     “Governmental Body” means any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign.
     “Government List” has the meaning set forth in Section 3.25.
     “Hazardous Substances” has the meaning set forth in Section 3.17.
     “Holtsville Retail Ground Lease” has the meaning set forth in Section 3.23.

2



--------------------------------------------------------------------------------



 



     “Holtsville Utility Ground Lease” has the meaning set forth in
Section 3.22.
     “Hotel” means the hotel named on Exhibit A hereto and the related amenities
and appurtenances thereto.
     “Hotel Land” means the Land excluding the portion thereof leased under the
Holtsville Retail Ground Lease and the Holtsville Utility Ground Lease.
     “Hotel Seller” has the meaning set forth in the preamble hereto.
     “Improvements” means the Hotel and all other buildings, improvements,
fixtures and other items of real estate located on the Hotel Land.
     “Initial Deposit” has the meaning set forth in Section 2.2.
     “Insurance Policies” means those certain policies of insurance described on
Exhibit C attached hereto.
     “Intangible Personal Property” means all intangible personal property owned
by the Hotel Seller and used in connection with the ownership, operation,
leasing, occupancy or maintenance of the Property, including, without
limitation, to the extent of Hotel Seller’s rights therein, the right to use the
trade name associated with the Property and all variations thereof (subject to
the Licensor’s consent to the transfer of the Franchise Agreement), the
Authorizations, escrow accounts (only to the extent that the Hotel Seller
receives a credit for amounts in any escrow accounts), general intangibles,
business records, plans and specifications, surveys pertaining to the Real
Property, all licenses, permits and approvals with respect to the construction,
ownership, operation, leasing, occupancy or maintenance of the Property (to the
extent transferable), any unpaid award for taking by condemnation or any damage
to the Land by reason of a change of grade or location of or access to any
street or highway, and the share of the Tray Ledger determined under
Section 6.5, excluding (a) any of the aforesaid rights the Purchaser elects not
to acquire, (b) the Hotel Seller’s cash on hand, in bank accounts and invested
with financial institutions, and (c) accounts receivable except for the above
described share of the Tray Ledger.
     “Inventory” means all inventory located at the Hotel and owned by the Hotel
Seller, including without limitation, all mattresses, pillows, bed linens,
towels, paper goods, soaps, cleaning supplies and other such supplies, subject
to such depletions, substitutions and replacements as shall occur and be made in
the ordinary course of business prior to the Closing Date.
     “Knowledge” shall mean the actual knowledge of Susan Griffin after
discussions with the manager of the Hotel, without any other duty of inquiry or
investigation. For the purposes of this definition, the term “actual knowledge”
means, with respect to any person, the conscious awareness of such person at the
time in question, and expressly excludes any constructive or implied knowledge
of such person.

3



--------------------------------------------------------------------------------



 



     “Land” means the land legally described on Exhibit B attached hereto,
together with all easements, rights, privileges, remainders, reversions and
appurtenances thereunto belonging or in any way appertaining thereto, now or
hereafter acquired.
     “Licensor” means Marriott International, Inc.
     “Management Agreement” means that certain Development and Management
Agreement by and between Manager and Hotel Seller (as successor in interest to
Holtsville Hotel Associates, LLC, a Delaware limited liability company), dated
as of August 25, 2003, as assigned to the Hotel Seller, respecting the
management of the Property.
     “Manager” means Colwen Management, Inc.
     “Operative Agreements” means those contracts, supply contracts, leases and
other agreements listed on Exhibit D annexed hereto.
     “Owner’s Title Policy” means an owner’s policy of title insurance issued to
the Purchaser by the Title Company, pursuant to which the Title Company insures
the Purchaser’s ownership of fee simple title to the Real Property subject only
to Permitted Title Exceptions.
     “Permitted Title Exceptions” means (i) those items listed on Exhibit K
attached hereto, and (ii) those exceptions to title to the Real Property and the
Utility Improvements that are not objected to or deemed waived by the Purchaser
as provided for in Section 2.3 hereof.
     “PIP” means the property improvement plan for the Hotel provided by the
Licensor and applied for by the Seller in connection with the transaction
contemplated by this Agreement.
     “Property” means, collectively, the Real Property, the Inventory, the
Tangible Personal Property and the Intangible Personal Property.
     “Purchase Price” means Twenty-One Million Three Hundred Thousand and
No/Dollars ($21,300,000.00).
     “Purchaser” has the meaning set forth in the Preamble hereto.
     “Purchaser’s Hotel Lessee” means Chatham Holtsville RI Leaseco LLC, a
Delaware limited liability company.
     “REA” has the meaning set forth in Section 3.24.
     “Real Property” means the Land and the Improvements.
     “Seller” has the meaning set forth in the Preamble hereto.
     “Seller’s Organizational Documents” means the current limited liability
company agreements and certificates of formation of the Seller.
     “Sewage Facilities” means the sewage treatment facilities located on the
land leased pursuant to the Holtsville Utility Ground Lease.

4



--------------------------------------------------------------------------------



 



     “Study Period” means the period commencing at 9:00 a.m. on the date
following the date hereof, and continuing through 5:00 p.m. on the date that is
thirty (30) days from the date hereof.
     “Survey” has the meaning set forth in Section 2.3(d). If there is a
discrepancy between the description of the Land attached hereto as Exhibit B and
the description of the Land as shown on the Survey, the survey shall confirm
that the separate property descriptions each identify the Property.
     “Survival Period” has the meaning set forth in the last paragraph of
Article 3.
     “Tangible Personal Property” means the items of tangible personal property
consisting of all furniture, fixtures and equipment situated on, attached to, or
used in the operation of the Hotel, and all furniture, furnishings, equipment,
machinery, and other personal property of every kind located on the Property or
used in the operation of the Hotel and owned by the Hotel Seller, subject to
such depletions, substitutions and replacements as shall occur and be made in
the ordinary course of business prior to the Closing Date.
     “Title Company” means Chicago Title Insurance Company, through its
Washington, DC office.
     “Tray Ledger” means the final night’s room revenue of the Hotel (revenue
from rooms occupied as of 12:01 a.m. on the Closing Date, exclusive of food,
beverage, telephone and similar charges which shall be retained by the Hotel
Seller), including any sales taxes, room taxes or other taxes thereon.
     “Utilities” means public sanitary and storm sewers, natural gas, telephone,
public water facilities, electrical facilities and all other utility facilities
and services necessary for the operation and occupancy of the Property as a
hotel.
     “Utility Assignment and Assumption Agreement (Utility Operative
Agreements)” means the assignment and assumption agreement whereby the Utility
Seller assigns and the Utility Purchaser assumes the Utility Operative
Agreements, in the form annexed hereto as Exhibit N.
     “Utility Assignment and Assumption Agreement (Utility Ground Lease)” means
the assignment and assumption agreement whereby the Utility Seller assigns and
the Utility Purchaser assumes the lessee’s interest in the Holtsville Utility
Ground Lease, in the form annexed hereto as Exhibit O.
     “Utility Authorizations” means all licenses, permits and approvals required
by any governmental or quasi-governmental agency, body or officer for the
ownership, operation and use of the Utility Property or any part thereof.
     “Utility Bill of Sale” means the bill of sale conveying title to the
Utility Tangible Personal Property and the Utility Intangible Personal Property,
to the extent assignable, from the Utility Seller to the Utility Purchaser in
the form annexed hereto as Exhibit P.
     “Utility Deed” means a bargain and sale deed with covenants against
grantor’s acts conveying title to the Utility Improvements from the Utility
Seller to the Utility Purchaser,

5



--------------------------------------------------------------------------------



 



subject only to Permitted Title Exceptions, taxes not yet due and payable and
matters identified by the Survey, in the form attached hereto as Exhibit Q.
     “Utility FIRPTA Certificate” means the affidavit of the Utility Seller,
pursuant to Section 1445 of the Internal Revenue Code, certifying that the
Utility Seller is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or foreign person (as those terms are defined in the Internal
Revenue Code and the Income Tax Regulations), in such form and substance as the
Purchaser and the Utility Seller shall mutually agree.
     “Utility Land” means the leasehold interest in the portion of the Land
leased under the Holtsville Utility Ground Lease.
     “Utility Improvements” means the Sewage Facilities and all other buildings,
improvements, fixtures and other items of real estate located on the Utility
Land.
     “Utility Insurance Policies” means those certain policies of insurance
described on Exhibit R attached hereto.
     “Utility Intangible Personal Property” means all intangible personal
property owned by the Utility Seller and used in connection with the ownership,
operation, or maintenance of the Utility Property.
     “Utility Operative Agreements” means those contracts, supply contracts,
leases and other agreements listed on Exhibit S annexed hereto.
     “Utility Owner’s Title Policy” means an owner’s policy of title insurance
issued to the Utility Purchaser by the Title Company, pursuant to which the
Title Company insures the Utility Purchaser’s ownership of fee simple title to
the Utility Improvements and leasehold title to the Utility Land subject only to
Permitted Title Exceptions.
     “Utility Property” means, collectively, the Utility Real Property, the
Utility Tangible Personal Property and the Utility Intangible Personal Property.
     “Utility Purchaser” means Chatham Holtsville RI Utility LLC.
     “Utility Real Property” means the Utility Land and the Utility
Improvements.
     “Utility Seller” has the meaning set forth in the preamble hereto.
     “Utility Tangible Personal Property” means the items of tangible personal
property consisting of all furniture, fixtures and equipment situated on,
attached to, or used in the operation of the Sewage Facilities, and all
furniture, furnishings, equipment, machinery, and other personal property of
every kind located on the Utility Property or used in the operation of the
Sewage Facilities and owned by the Utility Seller, subject to such depletions,
substitutions and replacements as shall occur and be made in the ordinary course
of business prior to the Closing Date.
     “WARN Act” means the Worker Adjustment and Retraining Notification Act of
1988.

6



--------------------------------------------------------------------------------



 



     1.2 Rules of Construction.
     The following rules shall apply to the construction and interpretation of
this Agreement:
          (a) Singular words shall connote the plural number as well as the
singular and vice versa, and the masculine shall include the feminine and the
neuter.
          (b) All references herein to particular articles, sections,
subsections, clauses or exhibits are references to articles, sections,
subsections, clauses or exhibits of this Agreement.
          (c) The table of contents and headings contained herein are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect its meaning, construction or effect.
          (d) Each party hereto and its counsel have reviewed and revised (or
requested revisions of) this Agreement, and therefore any usual rules of
construction requiring that ambiguities are to be resolved against a particular
party shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.
ARTICLE 2
PURCHASE AND SALE; DEPOSIT; PAYMENT OF PURCHASE PRICE
     2.1 Purchase and Sale. The Hotel Seller agrees to sell to the Purchaser the
Property and the Utility Seller agrees to sell to the Utility Purchaser the
Utility Property and the Purchaser agrees to purchase from the Hotel Seller the
Property and to cause Utility Purchaser to purchase from the Utility Seller the
Utility Property, both for the Purchase Price, in accordance with the terms and
conditions set forth herein.
     2.2 Deposit. Simultaneously with the full execution of this Agreement, the
Purchaser will deposit in escrow with the Title Company, by wire transfer of
immediately available federal funds sent in accordance with the wiring
instructions annexed hereto as Exhibit L, the sum of Five Hundred Thousand and
No/Dollars ($500,000.00) as an earnest money deposit (the “Initial Deposit”).
Not later than the last day of the Study Period, if the Purchaser elects to
proceed with the purchase of the Property in accordance with the terms of this
Agreement, the Purchaser will deposit in escrow with the Title Company, by wire
transfer of immediately available federal funds sent in accordance with the
wiring instructions annexed hereto as Exhibit L an additional sum of Five
Hundred Sixty-Five Thousand and No/Dollars ($565,000.00) as additional earnest
money (the “Additional Deposit”, and together with the Initial Deposit, the
“Deposit”). The Deposit shall be invested by the Title Company in an
interest-bearing account reasonably acceptable to the Purchaser and the Seller
(the Seller and the Purchaser acknowledge that an account at JPMorgan Chase Bank
is acceptable). Following the expiration of the Study Period, the Deposit shall
be non-refundable to Purchaser, except in the event of Seller default, failure
of a condition precedent in favor of Purchaser or termination of this Agreement
pursuant to Section 2.3(d). All interest earned on the Deposit shall be paid
over to the party entitled to the receipt of the Deposit under the terms of this
Agreement.
     2.3 Study Period.

7



--------------------------------------------------------------------------------



 



          (a) The Purchaser shall have the right during the Study Period (and
thereafter if the Purchaser notifies the Seller that the Purchaser has elected
to proceed to Closing in the manner described below) upon not less than one
(1) business day prior notice to the Seller, to enter upon the Real Property and
the Utility Real Property and to perform, at the Purchaser’s expense, such
economic, surveying, engineering, environmental, topographic and marketing
tests, studies and investigations as the Purchaser may deem appropriate;
provided, however, that (i) the Purchaser shall not be permitted to enter upon
the Real Property or the Utility Real Property to perform any such tests,
studies and investigations unless and until the Purchaser delivers to Seller
evidence that the Purchaser has obtained liability insurance in the amount of
not less than and Two Million and No/Dollars ($2,000,000.00) for property damage
and bodily injury, which insurance shall name the Seller and the Seller’s
managing agent as additional insureds, and which insurance shall be maintained
by the Purchaser at all times as it shall enter on the Real Property or the
Utility Real Property, and (ii) in the event Closing does not occur, at Seller’s
request, the Purchaser shall provide the Seller with copies of all third party
reports prepared by or for the Purchaser or the Utility Purchaser. If such
tests, studies and investigations warrant, in the Purchaser’s sole, absolute and
unreviewable discretion, the purchase of the Property for the purposes
contemplated by the Purchaser, then the Purchaser may elect to proceed to
Closing and shall so notify the Seller prior to the expiration of the Study
Period (provided that the Closing Date shall not be advanced if the Purchaser
shall notify the Seller prior to the end of the scheduled Study Period that it
elects to proceed to Closing), in which event the Purchaser shall also deposit
the Additional Deposit with the Title Company by the last day of the Study
Period in accordance with the provisions of Section 2.2 above. If for any reason
the Purchaser does not (i) so notify the Seller of its determination to proceed
to Closing prior to the expiration of the Study Period and (ii) timely deposit
the Additional Deposit with the Title Company in accordance with provisions of
Section 2.2 above, or if the Purchaser notifies the Seller, in writing, prior to
the expiration of the Study Period that it has determined not to proceed to
Closing, this Agreement shall automatically terminate, the Deposit shall be
returned to the Purchaser and upon return of the Deposit, the Purchaser shall be
released from any further liability or obligation under this Agreement, except
those which expressly survive the termination of this Agreement.
          (b) During the Study Period, the Seller shall make available to the
Purchaser, its designated agents, auditors, engineers, attorneys and other
designees, for inspection copies of all existing architectural and engineering
studies, surveys, title insurance policies, zoning and site plan materials,
environmental audits, documentation and information related to the ownership or
operation of the Hotel and the Sewage Facilities, and other materials or
information, if any, relating to the Property or the Utility Property which are
in the Seller’s possession or control. Notwithstanding the foregoing or anything
contained in this Agreement, the Seller shall not be obligated to deliver to the
Purchaser any materials of a proprietary or confidential nature. Purchaser
acknowledges that, except as otherwise herein provided, any such materials
delivered to the Purchaser pursuant to this provision shall be without warranty,
representation or recourse.
          (c) The Purchaser shall indemnify, hold harmless and defend the Seller
and the Seller’s Affiliates (as hereinafter defined) against any loss, damage or
claim arising from entry upon the Real Property by the Purchaser or any agents,
contractors, subcontractors or employees of the Purchaser. The Purchaser
understands and accepts that any on-site inspections of the Real Property or the
Utility Real Property shall occur at reasonable times agreed upon by

8



--------------------------------------------------------------------------------



 



the Seller and the Purchaser after not less than one (1) business day prior
notice to the Seller and shall be conducted so as not to interfere unreasonably
with the operation of the Property or the Utility Property and the use of the
Property by the tenants and the guests of the Hotel. The Seller shall have the
right to have a representative present during any such inspections. If the
Purchaser desires to do any invasive testing at the Real Property or the Utility
Real Property, the Purchaser shall do so only after obtaining the prior written
consent of Seller, which approval may be subject to reasonable terms and
conditions as may be proposed by the Seller. The Purchaser shall not permit any
liens to attach to the Property or the Utility Real Property by reason of such
inspections. The Purchaser shall (i) restore the Property and the Utility Real
Property, at its own expense, to substantially the same condition which existed
prior to any inspections or other activities of the Purchaser thereon; and
(ii) be responsible for and pay and caused to be discharged any and all liens by
contractors, subcontractors, materialmen, or laborers performing the inspections
or any work for the Purchaser or any agent, contractor, subcontractor or
employee of the Purchaser the Purchaser Parties on or related to the Property or
the Utility Real Property. The terms of this Section 2.3(c) shall survive the
termination of this Agreement.
          (d) During the Study Period, the Purchaser, at its expense, shall
(i) cause an examination of title to the Real Property and the Utility Real
Property to be made by the Real Title Company, and (ii) obtain and deliver to
the Seller an update of the existing survey of the Real Property and the Utility
Real Property delivered to the Purchaser or a new survey (any such updated
survey or new survey being referred to as the “Survey”) and, five (5) business
days prior to the expiration of the Study Period, shall notify the Seller of any
defects in title shown by such examination or by such Survey that the Purchaser
is unwilling to accept (other than those items listed on Exhibit K attached
hereto). Within four (4) business days after such notification, the Seller shall
notify the Purchaser whether the Seller is willing to cure such defects. If the
Seller is willing to cure such defects, the Seller shall cure such defects at
its expense prior to the Closing; provided that the Seller shall have the right
to extend the Closing Date for up to thirty (30) days in order to cure such
defects. If such defects consist of deeds of trust, mechanics’ liens, tax liens
or other liens or charges in a fixed sum or capable of computation as a fixed
sum, the Seller shall pay and discharge (and the Title Company is authorized to
pay and discharge at Closing) such defects at Closing (provided that any
mechanics’ liens may be discharged by bonding or by depositing sufficient funds
with the Title Company such that the Title Company does not include such
mechanics’ liens as exceptions to the title policy). If the Seller is unwilling
or unable to cure any other such defects by Closing, the Purchaser shall elect
(1) to waive such defects and proceed to Closing without any abatement in the
Purchase Price or (2) to terminate this Agreement and receive a full refund of
the Deposit. If, with respect to defects that Seller has notified Purchaser that
it is unwilling to cure, Purchaser shall not notify Seller of such election
within two (2) days of Seller’s notice to Purchaser, Purchaser shall be deemed
to have elected to waive such defects and proceed to Closing. The Seller shall
not, after the date of this Agreement, subject the Property to any liens,
encumbrances, covenants, conditions, restrictions, easements or other title
matters or seek any zoning changes or take any other action which affect or
modify the status of title without the Purchaser’s prior written consent. All
title matters revealed by the Purchaser’s title examination and by the Survey
and not listed on Exhibit K attached hereto or objected to by the Purchaser as
provided above shall be deemed Permitted Title Exceptions. If Purchaser shall
fail to examine title and notify the Seller of any such title objections and/or
survey by the end of the Study Period, all such title and /or survey exceptions
(other than those that are to be paid at Closing as provided above) shall be
deemed Permitted Title Exceptions.

9



--------------------------------------------------------------------------------



 



          (e) If, despite Purchaser’s commercially reasonable efforts to obtain
and review all third party reports during the Study Period, Purchaser shall not
have received a Phase I environmental report or a property conditions report
with respect to the Real Property and the Utility Real Property (such Phase I
environmental report and property conditions report being referred to herein
collectively as the “Environmental and Engineering Reports”), then (i) the
Purchaser shall have the right to extend the Study Period for ten (10) days
solely in order to obtain and review whichever or both of the Environmental and
Engineering Reports the Purchaser did not receive during the Study Period,
(ii) the Study Period shall not be deemed extended as to any other action
required to be taken during the Study Period, and (iii) the Purchaser shall be
deemed to have elected to proceed to the Closing as set forth in Section 2.3(a)
hereof unless either of the Environmental and Engineering Reports not received
prior to the originally scheduled end of the Study Period shall disclose
problems with the Property that would reasonably cause the Purchaser not to
proceed to the Closing and the Purchaser shall notify the Seller thereof (which
notice shall specify the applicable problem(s) and shall include a copy of the
applicable report(s)) by the end of such ten (10) day period.
          (f) Prior to the expiration of the Study Period, the Purchaser shall
use commercially reasonable efforts to obtain consent from the Licensor to the
sale of the Property and to have a final, agreed upon Property Improvement Plan
for the Hotel. Additionally, the Purchaser shall use commercially reasonable
efforts to obtain the consent of the Licensor for the assignment and assumption
of the Franchise Agreement or the termination of the existing Franchise
Agreement and the replacement thereof with a new franchise agreement to which
the Purchaser is a party, and shall pay all costs and expenses associated
therewith. The Seller shall assist the Purchaser in respect thereto, but shall
not be responsible for any costs or expenses. If, despite the Purchaser’s
commercially reasonable efforts, the Purchaser is unable to obtain the consent
of Licensor described in this Section 2.3(f) during the Study Period, then
(i) the Purchaser shall have the right to extend the Study Period for ten
(10) days solely in order to make such arrangements, (ii) the Study Period shall
not be deemed extended as to any other action required to be taken during the
Study Period, and (iii) the Purchaser shall be deemed to have elected to proceed
to the Closing as set forth in Section 2.3(a) hereof unless the Purchaser is
unable to obtain the consent by the end of such ten (10) day period. If the
Purchaser is unable to make such arrangements by the end of such ten (10) day
period, either party may terminate this Agreement.
          (g) Prior to the expiration of the Study Period, the Purchaser and the
Seller shall negotiate in good faith and use reasonable commercial efforts to
(i) agree on the forms of amendments to the Holtsville Retail Ground Lease and
the Holtsville Utility Ground Lease (collectively, the “Ground Lease
Amendments”) to address the matters set forth in the term sheet attached as
Exhibit T in a manner acceptable to both Purchaser and Seller and (ii) to agree
on a form of three party agreement (the “Three Party Agreement”) to be entered
into at Closing among the Seller, the tenant under the Holtsville Retail Ground
Lease and the Utility Purchaser to address the future operation of the Sewage
Facilities and the matters set forth in the term sheet attached as Exhibit U
hereto in a manner acceptable to both the Purchaser and the Seller. In the event
the parities have not agreed upon the forms of the Ground Lease Amendments and
the Three Party Agreement by the end of the original Study Period, then the
Purchaser shall have the right to extend the Study Period for one (1) business
day for (i) each business day after four (4) business days after the date of
this Agreement that the Seller has not delivered initial drafts of the

10



--------------------------------------------------------------------------------



 



Ground Lease Amendments and the Three Party Agreement to Purchaser (delivery of
initial drafts of the Ground Lease Amendments and the Three Party Agreement to
the Purchaser’s attorney by electronic mail shall constitute delivery to the
Purchaser) and (ii) each business day after two (2) business days from the
Seller’s receipt of the Purchaser’s comments to the Ground Lease Amendments or
the Three Party Agreement (which comments shall be given not less than five (5)
business days after the delivery of such draft documents to Purchaser and may be
by electronic mail sent to Purchaser’s attorney) that the Seller has not
responded in writing (which response may be by electronic mail sent to the
Seller’s attorney) to such comments solely in order to reach agreement on the
forms of the Ground Lease Amendments and the Three Party Agreement, (ii) the
Study Period shall not be deemed extended as to any other action required to be
taken during the Study Period, and (iii) each party shall be deemed to have
elected to proceed to the Closing as set forth in Section 2.3(a) hereof unless
either party shall notify the other by the end of the Study Period, as the same
may have been extended pursuant to the provisions of this Section 2.3(g), that
it wishes to terminate the Agreement because it has not agreed upon the forms of
the Ground Lease Amendments and the Three Party Agreement.
          (h) Not later than the last day of the Study Period, the Purchaser
shall notify the Seller as to which of the Operative Agreements and the Utility
Operative Agreements it elects not to assume at the Closing. In the event that
the Purchaser shall not so notify the Seller as to any of the Operative
Agreements or Utility Operative Agreements by the last day of the Study Period,
the Purchaser shall be deemed to have elected to assume such agreements.
     2.4 Payment of Purchase Price. The Purchaser shall pay the balance of the
Purchase Price, as adjusted in the manner specified in Article 6, by confirmed
wire transfer of immediately available federal funds to the account of the Title
Company, to be disbursed to the Seller or other applicable parties at Closing.
ARTICLE 3
SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
     To induce the Purchaser to enter into this Agreement and to purchase the
Property and to cause Utility Purchaser to purchase the Utility Property, the
Seller hereby makes the following representations, warranties and covenants,
upon each of which the Seller acknowledges and agrees that the Purchaser is
entitled to rely and has relied. Each such representation shall be materially
true and correct on the date hereof and shall be materially true and correct on
the Closing Date.
     3.1 Organization and Power. Each of the Hotel Seller and the Utility Seller
is a limited liability company duly formed, validly existing and in good
standing under the laws of its state of formation and has all requisite powers
and all governmental licenses, authorizations, consents and approvals to carry
on its business as now conducted and to enter into and perform its obligations
hereunder and under any document or instrument required to be executed and
delivered on behalf of such party hereunder.
     3.2 Authorization and Execution. This Agreement has been duly authorized by
all necessary action on the part of each of the Hotel Seller and the Utility
Seller, has been duly executed and delivered by each of the Hotel Seller and the
Utility Seller, constitutes the valid and

11



--------------------------------------------------------------------------------



 



binding agreement of each of the Hotel Seller and the Utility Seller and is
enforceable in accordance with its terms. There is no person or entity whose
consent is required in connection with the Seller’s performance of its
obligations hereunder whose consent shall not be obtained by the Closing.
     3.3 Noncontravention. Subject to any consent to the assignment of any
particular Operative Agreement required by the terms thereof or by applicable
laws, the execution and delivery of, and the performance by the Seller of its
obligations under, this Agreement does not and will not contravene, or
constitute a default under, any provision of applicable law or regulation, the
Seller’s Organizational Documents or (except for the mortgage currently
encumbering the Real Property which will be released at Closing) any agreement,
judgment, injunction, order, decree or other instrument binding upon the Seller.
Except as provided in Article 19 of the Holtsville Retail Ground Lease, there
are no outstanding agreements (written or oral) pursuant to which the Seller
(or, to the Seller’s Knowledge, any predecessor to or representative of the
Seller) has agreed to sell or has granted an option or right of first refusal to
purchase the Property, the Utility Property or any part thereof.
     3.4 No Special Taxes. The Seller has no Knowledge of, nor has it received
any written notice of, any special taxes or assessments relating to the Property
or the Utility Property to be sold hereunder by the Seller or any part thereof
or any planned public improvements that may result in a special tax or
assessment against the Property or the Utility Property.
     3.5 Compliance with Existing Laws. To the Seller’s Knowledge, the Seller
possesses all Authorizations and Utility Authorizations, each of which is valid
and in full force and effect, and no provision, condition or limitation of any
of the Authorizations or Utility Authorizations has been breached or violated.
To the Seller’s Knowledge, the Seller has not received written notice within the
past three (3) years, of any existing or threatened violation (which violation
has not been cured) of any provision of any applicable building, zoning,
subdivision, environmental or other governmental ordinance, resolution, statute,
rule, order or regulation, including but not limited to those of environmental
agencies or insurance boards of underwriters, with respect to the ownership,
operation, use, maintenance or condition of the Property or the Utility Property
or any part thereof, or requiring any repairs or alterations other than those
that have been made prior to the date hereof.
     3.6 Operative Agreements and Utility Operative Agreements.
               (1) Subject to Seller’s rights to enter into or modify Operative
Agreements pursuant to Section 3.6(c) below, all of the Operative Agreements in
force and effect as of the date hereof are listed on Exhibit D attached hereto.
A true, correct and complete copy of each of the Operative Agreements has been
delivered by the Seller to the Purchaser, each of the Operative Agreements is in
full force and effect and have not been modified or supplemented, and no fact or
circumstance has occurred that, by itself or with the giving of notice or the
passage of time or both, would constitute a default under any Operative
Agreement.
          (b) Subject to Seller’s rights to enter into or modify Utility
Operative Agreements pursuant to Section 3.6(c) below, all of the Utility
Operative Agreements in force and effect as of the date hereof are listed on
Exhibit S attached hereto. A true, correct and

12



--------------------------------------------------------------------------------



 



complete copy of each of the Utility Operative Agreements has been delivered by
the Seller to the Purchaser, each of the Utility Operative Agreements is in full
force and effect and have not been modified or supplemented, and no fact or
circumstance has occurred that, by itself or with the giving of notice or the
passage of time or both, would constitute a default under any Utility Operative
Agreement.
          (c) Prior to the end of the Study Period, the Seller may enter into
(i) any amendment, modification, renewal or extension of any Operative Agreement
or Utility Operative Agreement (a “Contract Amendment”), or (ii) any new service
or supply contract affecting any portion of the Property or the Utility Property
(a “New Contract”), provided that if any such Contract Amendment or New Contract
shall be binding on the Purchaser for any period of time after the Closing the
Seller shall send a copy thereof to the Purchaser at least two (2) business days
prior to the end of the Study Period. After the end of the Study Period, in the
event that the Seller desires to enter into (i) a Contract Amendment or a New
Contract, the Seller shall deliver written notice to the Purchaser requesting
the Purchaser’s consent to such proposed Contract Amendment, or proposed New
Contract. Within five (5) business days after the Seller delivers such request
to the Purchaser, the Purchaser shall deliver written notice to the Seller
approving or disapproving such proposed Contract Amendment or such proposed New
Contract (and if Purchaser disapproves any such Proposed Contract Amendment,
such Proposed New Contract, Purchaser shall specify in such notice the reasons
for such disapproval). The Purchaser shall not unreasonably withhold Purchaser’s
consent to any proposed Contract Amendment or proposed New Contract. In the
event that the Purchaser fails to deliver notice disapproving a proposed
Contract Amendment or proposed New Contract, within the five (5) business day
period set forth above, the Purchaser shall be deemed to have approved such
proposed Contract Amendment or proposed New Contract. If the Purchaser shall
approve a proposed Contract Amendment or proposed New Contract, then the Seller
shall have the right to execute such proposed Contract Amendment or proposed New
Contract. If the Purchaser shall reasonably disapprove a proposed Contract
Amendment or proposed New Contract, then Seller shall not enter into such
proposed Contract Amendment or proposed New Contract. Notwithstanding the
foregoing, the Seller shall have the right, without the necessity of obtaining
the approval of the Purchaser, to execute any Contract Amendment or New Contract
after the end of the Study Period (x) if and to the extent that such Contract
Amendment or New Contract will not be binding upon the Purchaser after the
Closing, or (y) if such Contract Amendment or New Contract is terminable by the
Purchaser on not more than thirty (30) days notice without penalty (provided
that the Seller shall give a copy of any Contract Amendment or New Contract
described in clause (y) prior to the Closing).
     3.7 Warranties and Guaranties. The Seller shall not before or after
Closing, release or modify any warranties or guarantees, if any, of
manufacturers, suppliers and installers covering to the Improvements, the
Utility Improvements, the Personal Property and the Utility Personal Property or
any part thereof, except with the prior written consent of the Purchaser. A
complete list of all such warranties and guaranties in effect as of this date is
attached hereto as Exhibit E.
     3.8 Insurance. To the Seller’s Knowledge, all of the Insurance Policies and
Utility Insurance Policies are valid and in full force and effect, all premiums
for such policies were paid when due and all future premiums for such policies
(and any replacements thereof) shall be paid by the Seller on or before the due
date therefor. The Seller shall pay all premiums on, and shall not cancel or
voluntarily allow to expire, any of the Insurance Policies or Utility Insurance

13



--------------------------------------------------------------------------------



 



Policies unless such policy is replaced, without any lapse of coverage, by
another policy or policies providing coverage at least as extensive as the
policy or policies being replaced.
     3.9 Condemnation Proceedings; Roadways. Seller has not received any written
notice of any condemnation or eminent domain proceeding pending or threatened
against the Property or the Utility Property or any part thereof. The Seller has
not received any written notice of any change or proposed change in the route,
grade or width of, or otherwise affecting, any street or road adjacent to or
serving the Real Property or the Utility Real Property.
     3.10 Litigation. Seller has not received any written notice of any action,
suit or proceeding pending or threatened against or affecting the Seller in any
court, before any arbitrator or before or by any Governmental Body which (a) in
any manner raises any question affecting the validity or enforceability of this
Agreement or any other agreement or instrument to which the Seller is a party or
by which it is bound and that is to be used in connection with, or is
contemplated by, this Agreement, (b) could materially and adversely affect the
ability of the Seller to perform its obligations hereunder or (c) could
otherwise materially adversely affect the Property or the Utility Property, any
part thereof or any interest therein, or the use, operating condition or
occupancy thereof.
     3.11 Labor Disputes and Agreements. Seller has no employees. Seller has no
Knowledge of any labor disputes pending or, threatened as to the operation or
maintenance of the Property or the Utility Property or any part thereof. The
Seller is not a party to any union or other collective bargaining agreement with
employees employed in connection with the ownership, operation or maintenance of
the Property or the Utility Property. The Seller is not a party to any
employment contracts or agreements, and neither the Seller nor its managing
agent will, between the date hereof and the date of Closing, enter into any new
employment contracts or agreements or hire any new employees except with the
prior written consent of the Purchaser. The Purchaser will not be obligated to
give or pay any amount to any employee of the Seller or the Seller’s managing
agent unless the Purchaser elects to hire that employee. The Purchaser shall not
have any liability under any pension or profit sharing plan that the Seller or
its managing agent may have established with respect to the Property or the
Utility Property or their or its employees.
     3.12 Operation of Property and Utility Property. The Seller covenants that
between the date hereof and the date of Closing it will (a) operate the Property
only in the usual, regular and ordinary manner consistent with the Seller’s
prior practice, (b) maintain its books of account and records in the usual,
regular and ordinary manner, in accordance with sound accounting principles
applied on a basis consistent with the basis used in keeping its books in prior
years, (c) use all reasonable efforts to preserve intact its present business
organization, keep available the services of its present officers, partners and
employees and preserve its relationships with suppliers and others having
business dealings with it, and (d) comply with and perform all of the material
duties and obligations of the Seller under the Franchise Agreement. The Seller
shall continue to use commercially reasonable efforts to take guest room
reservations and to book functions and meetings and otherwise to promote the
business of the Property in generally the same manner as the Seller did prior to
the execution of this Agreement. All advance room bookings and reservations and
all meetings and function bookings shall continue to be booked at rates, prices
and charges heretofore customarily charged by the Seller for such purposes.

14



--------------------------------------------------------------------------------



 



     3.13 Personal Property. All of the Tangible Personal Property, Intangible
Personal Property, Inventory, Utility Tangible Personal Property and Utility
Intangible Personal Property being conveyed by the Seller to the Purchaser, the
Purchaser’s Hotel Lessee or the Utility Purchaser, as applicable, are free and
clear of all liens, leases and other encumbrances and will be so on the date of
Closing and the Seller has good, merchantable title thereto and the right to
convey same in accordance with the terms of the Agreement.
     3.14 Bankruptcy. No Act of Bankruptcy has occurred with respect to the
Seller.
     3.15 Sewage Facilities. The Utility Seller will continue operation of the
Sewage Facilities consistent with the manner in it currently operates the Sewage
Facilities through Closing.
     3.16 Intentionally Deleted.
     3.17 Hazardous Substances. The Seller has not received written notice from
any governmental authority of the presence on the Property or the Utility
Property of any Hazardous Substances (as hereinafter defined) in violation of
any law. As used herein, “Hazardous Substances” shall mean any substance or
material whose presence, nature, quantity or intensity of existence, use,
manufacture, disposal, transportation, spill, release or effect, either by
itself or in combination with other materials is either:
          (1) regulated, monitored or defined as a hazardous or toxic substance
or waste by any Governmental Body, or
          (2) a basis for liability of the owner of the Property or the Utility
Property to any Governmental Body or third party, and Hazardous Substances shall
include, but not be limited to, hydrocarbons, petroleum, gasoline, crude oil, or
any products, by-products or components thereof, and asbestos.
     3.18 Intentionally Deleted.
     3.19 Independent Audit. Seller shall provide access by Purchaser’s
representatives to all financial and other information relating to the Property
which would be sufficient to enable them to prepare audited financial statements
in conformity with Regulation S-X of the Securities and Exchange Commission (the
“Commission”) and to enable them to prepare a registration statement, report or
disclosure statement for filing with the Commission. If such a filing is
necessary, as determined in good faith by the Purchaser, then Seller shall cause
Manager to provide to Purchaser’s representatives a signed representative
letter, in the form attached hereto as Exhibit M. This Section 3.19 shall
survive for two (2) years after the Closing Date.
     3.20 Bulk Sale Compliance. The Seller shall indemnify Purchaser against any
claim, loss or liability arising under the bulk sales law in connection with the
transaction contemplated herein.
     3.21 Liquor License. The Seller will, at no cost to the Seller, use
commercially reasonable efforts to cause Manager to cooperate with Purchaser to
arrange for continued use of the existing liquor license for the Hotel (and any
restaurant located therein) until such time as the

15



--------------------------------------------------------------------------------



 



Purchaser is able to obtain a new liquor license for the Hotel (and any
restaurant located therein), provided that the Seller shall have no liability in
connection with the continued use of the liquor license or any action or failure
to act by the holder of the existing liquor license for the Hotel from and after
the date of Closing.
     3.22 Holtsville Utility Ground Lease. A true, correct and complete copy of
that certain Ground Lease, dated as of January 30, 2004, by and between Seller
(as successor in interest to Holtsville Hotel Associates, LLC, a Delaware
limited liability company), as landlord, and FB Holtsville Utility LLC, a
Delaware limited liability company, as tenant (the “Holtsville Utility Ground
Lease”), has been delivered by the Seller to the Purchaser, the Holtsville
Utility Ground Lease is in full force and effect and has not been modified or
supplemented except as contemplated in this Agreement, and no fact or
circumstance has occurred that, by itself or with the giving of notice or the
passage of time or both, would constitute a default thereunder.
     3.23 Holtsville Retail Ground Lease. A true, correct and complete copy of
that certain Ground Lease, dated as of January 30, 2004, by and between Seller
(as successor in interest to Holtsville Hotel Associates, LLC, a Delaware
limited liability company), as landlord, and FB Holtsville Retail LLC, a
Delaware limited liability company, as tenant (the “Holtsville Retail Ground
Lease”), has been delivered by the Seller to the Purchaser, the Holtsville
Retail Ground Lease is in full force and effect and has not been modified or
supplemented except as contemplated by this Agreement, and no fact or
circumstance has occurred that, by itself or with the giving of notice or the
passage of time or both, would constitute a default thereunder.
     3.24 Reciprocal Easement Agreement. A true, correct and complete copy of
that certain Reciprocal Easement Agreement, dated as of May 2, 2003, by and
between Holtsville Hotel Associates, LLC, a Delaware limited liability company
and FB Holtsville LLC, a Delaware limited liability company (the “REA”), has
been delivered by the Seller to the Purchaser, the REA is in full force and
effect and has not been modified or supplemented, and no fact or circumstance
has occurred that, by itself or with the giving of notice or the passage of time
or both, would constitute a default thereunder.
     3.25 Money Laundering. The Seller is not acting, directly or indirectly,
for or on behalf of any person, group, entity or nation named by the United
States Treasury Department as a Specifically Designated National and Blocked
person, or for or on behalf of any person, group, entity or nation designated in
Presidential Executive Order 13224 (the “Executive Order”) as a person who
commits, threatens to commit, or supports terrorism; and it is not engaged in
this transaction directly or indirectly on behalf of, or facilitating this
transaction directly or indirectly on behalf of, any such person, group, entity
or nation terrorists, terrorist organizations or narcotics traffickers,
including, without limitation, those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time. Neither Seller, nor any person controlling or controlled by
Seller, is a country, territory, individual or entity named on a Government
List, and the monies used in connection with this Agreement and amounts
committed with respect thereto, were not and are not derived from any activities
that contravene any applicable anti-money laundering or anti bribery laws and
regulations (including, without limitation, funds being derived from any person,
entity, country or territory on a Government

16



--------------------------------------------------------------------------------



 



List or engaged in any unlawful activity defined under 18 USC §1956(c)(7)). For
purposes of this Agreement, “Government List” means of any of (i) the two lists
maintained by the United States Department of Commerce (Denied Persons and
Entities), (ii) the list maintained by the United States Department of Treasury
(Specially Designated Nationals and Blocked Persons) and (iii) the two lists
maintained by the United States Department of State (Terrorist Organizations and
Debarred Parties).
     The representations and warranties in this Article 3 shall survive the
Closing for a period of twelve (12) months following the Closing Date (“Survival
Period”). Notwithstanding anything to the contrary contained in this Agreement,
any claim that Purchaser may have during the Survival Period against Seller for
any breach of the representations and warranties contained in this Article 3
will not be valid or effective, and the Seller shall have no liability with
respect thereto, unless the aggregate of all valid claims exceed Fifty Thousand
and No/Dollars ($50,000.00). Seller’s liability for damages resulting from valid
claims during the Survival Period shall in no event exceed two and one-half
percent (2.5%) of the Purchase Price in the aggregate. Purchaser agrees that,
with respect to any alleged breach of representations in this Agreement
discovered after the Survival Period, the maximum liability of Seller for all
such alleged breaches is limited to One Hundred and No/Dollars ($100.00).
     In the event Purchaser obtains actual knowledge on or before Closing of any
material inaccuracy in any of the representations and warranties contained in
this Article 3, it shall notify Seller thereof within five (5) business days of
obtaining such knowledge. In the event that Seller shall (i) not provide written
notice to the Purchaser within five (5) business days of receipt of such notice
from the Purchaser that it will correct or resolve such inaccuracy prior to the
Closing (and the Seller shall have the right to postpone the Closing for up to
thirty (30) days to effectuate such correction), or (ii) if the Seller provides
such notice to the Purchaser but fails to correct or resolve such inaccuracy
prior to the Closing (as it may be so extended), Purchaser may, as Purchaser’s
sole and exclusive remedy either: (i) terminate this Agreement, whereupon the
Deposit shall be refunded to Purchaser and, solely in the event that a Seller’s
representation was actually false in any material respect when made on the date
hereof (as opposed to a Seller’s representation that first becomes untrue after
the date hereof due to changed circumstances or matters which arise or first
come to Seller’s attention after the date hereof, in which case Seller will
provide written notice to Purchaser), Purchaser shall be entitled to receive
reimbursement from Seller for Purchaser’s out of pocket expenses actually
incurred in connection with the transaction contemplated by this Agreement, not
to exceed One Hundred Thousand and No/Dollars ($100,000.00), and neither party
shall have any further rights or obligations pursuant to this Agreement, other
than as set forth herein with respect to rights or obligations that survive
termination; or (ii) waive any and all claims against Seller on account of such
inaccuracy and close the transaction. Notwithstanding the foregoing, if any
representation contained in Sections 3.4, 3.5, 3.10 or 3.17 becomes materially
false between the date of this Agreement and the Closing, the Seller may elect,
by providing written notice to the Purchaser within five (5) business days of
receipt of the material falsehood from the Purchaser, to (x) cure the condition
causing such representation to be false (including, without limitation, by
posting a bond or escrowing sufficient funds to satisfy a claim), or (y) to
indemnify, defend and hold the Purchaser harmless against all claims, costs and
damages arising in connection with the subject matter of such representation,
which indemnification shall be personally guaranteed by Jay Furman, and if the
Seller elects (x) or (y), the Purchaser shall not have the right to terminate
this Agreement in

17



--------------------------------------------------------------------------------



 



connection with the inaccuracy of such representations; provided, however, that
(i) if any representation contained in Section 3.10 becomes materially false
between the date of this Agreement and the Closing and the amount of the claim
involved is $1,000,000 or less and the claim is fully covered by insurance
reasonably acceptable to the Purchaser, the Purchaser shall not have the right
to terminate this Agreement in connection with the inaccuracy of such
representation, and (ii) if any representation contained in Section 3.10 becomes
materially false between the date of this Agreement and the Closing and the
amount of the claim involved is more than $1,000,000, the Seller shall not have
the right to prevent the Purchaser’s termination of this Agreement by electing
(x) or (y). The terms “material”, “materially” and “in any material respect”
when used in this paragraph shall mean that the subject modified by such term
shall be reasonably expected to result in liabilities, damages, costs or
expenses to the Purchaser in an aggregate amount of at least Fifty Thousand and
No/Dollars ($50,000.00), except that with respect to Section 3.10 such terms
shall apply to a claim in the amount of more than $100,000 brought after the
date of this Agreement.
     In the event the Purchaser obtains knowledge on or before five (5) business
days before the expiration of the Study Period of any inaccuracy in any of the
representations and warranties contained in this Article 3, and Purchaser does
not terminate this Agreement on or before the expiration of the Study Period,
Purchaser shall be deemed to have waived any and all claims against Seller on
account of such inaccuracy (including the right to terminate this Agreement
following the expiration of the Study Period). If the Purchaser obtains such
knowledge less than five (5) business days before the expiration of the Study
Period, then the provisions of the preceding paragraph shall apply.
     In the event the Seller notifies the Purchaser that the Purchaser has a
right to terminate this Agreement because of a material inaccuracy in any of the
representations and warranties contained in Article 3 and that the Seller will
not or can not cure such inaccuracy, the Purchaser will notify the Seller within
three (3) business days of the Purchaser’s receipt of such notice from the
Seller whether or not the Purchaser will terminate this Agreement. If the
Purchaser shall not so timely notify the Seller, then the Purchaser shall be
deemed to have waived such right to terminate this Agreement.
ARTICLE 4
PURCHASER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
     To induce the Seller to enter into this Agreement and to sell the Property
and the Utility Property, the Purchaser hereby makes the following
representations, warranties and covenants, upon each of which the Purchaser
acknowledges and agrees that the Seller is entitled to rely and has relied. Each
such representation shall be materially true and correct on the date hereof and
shall be materially true and correct on the Closing Date.
     4.1 Organization and Power. The Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and has all trust powers and all governmental licenses,
authorizations, consents and approvals to carry on its business as now conducted
and to enter into and perform its obligations under this Agreement and any
document or instrument required to be executed and delivered on behalf of the
Purchaser hereunder. The Purchaser is wholly owned by Chatham Lodging, L.P., a
limited liability

18



--------------------------------------------------------------------------------



 



company duly organized, validly existing and in good standing under the laws of
the State of Delaware. Chatham Lodging Trust, a real estate investment trust
duly organized, validly existing and in good standing under the laws of the
State of Maryland is the general partner of Chatham Lodging, L.P., and holds
over ninety percent (90%) of the partnership interests in Chatham Lodging, L.P.
     4.2 Authorization and Execution. This Agreement has been duly authorized by
all necessary action on the part of the Purchaser, has been duly executed and
delivered by the Purchaser, constitutes the valid and binding agreement of the
Seller and is enforceable in accordance with its terms. There is no person or
entity whose consent is required in connection with the Seller’s performance of
its obligations hereunder whose consent shall not be obtained by the Closing.
     4.3 Noncontravention. The execution and delivery of this Agreement and the
performance by the Purchaser of its obligations hereunder do not and will not
contravene, or constitute a default under, any provisions of applicable law or
regulation, the Purchaser’s declaration of trust or other trust document or any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Purchaser.
     4.4 Litigation. There is no action, suit or proceeding, pending or known by
the Purchaser to be threatened against or affecting the Purchaser in any court
or before any arbitrator or before any Governmental Body which (a) in any manner
raises any question affecting the validity or enforceability of this Agreement
or any other agreement or instrument to which the Purchaser is a party or by
which it is bound and that is to be used in connection with, or is contemplated
by, this Agreement, or (b) could materially and adversely affect the ability of
the Purchaser to perform its obligations hereunder, or under any document to be
delivered pursuant hereto.
     4.5 Bankruptcy. No Act of Bankruptcy has occurred with respect to the
Purchaser.
     4.6 Money Laundering. The Purchaser is not acting, directly or indirectly,
for or on behalf of any person, group, entity or nation named by the United
States Treasury Department as a Specifically Designated National and Blocked
person, or for or on behalf of any person, group, entity or nation designated in
the Executive Order as a person who commits, threatens to commit, or supports
terrorism; and it is not engaged in this transaction directly or indirectly on
behalf of, or facilitating this transaction directly or indirectly on behalf of,
any such person, group, entity or nation terrorists, terrorist organizations or
narcotics traffickers, including, without limitation, those persons or entities
that appear on the Annex to the Executive Order, or are included on any relevant
lists maintained by the Office of Foreign Assets Control of U.S. Department of
Treasury, U.S. Department of State, or other U.S. government agencies, all as
may be amended from time to time. Neither Purchaser, nor any person controlling
or controlled by Purchaser, is a country, territory, individual or entity named
on a Government List, and the monies used in connection with this Agreement and
amounts committed with respect thereto, were not and are not derived from any
activities that contravene any applicable anti-money laundering or anti bribery
laws and regulations (including, without limitation, funds being derived from
any person, entity, country or territory on a Government List or engaged in any
unlawful activity defined under 18 USC §1956(c)(7)).

19



--------------------------------------------------------------------------------



 



     The representations and warranties in this Article 4 shall survive the
Closing for a period of twelve (12) months following the Closing Date.
ARTICLE 5
CONDITIONS AND ADDITIONAL COVENANTS
     5.1 Conditions to Purchaser’s Obligations. The Purchaser’s obligations
hereunder are subject to the satisfaction of the following conditions precedent
and the compliance by the Seller with the following covenants:
               (a) Seller’s Deliveries. The Seller shall have delivered to the
Title Company or the Purchaser, as the case may be, on or before the date of
Closing, all of the documents and other information required of the Seller
pursuant to Section 6.2.
               (b) Representations, Warranties and Covenants; Obligations of the
Seller; Certificate. Subject to the provisions of Article 3, all of the Seller’s
representations and warranties made in this Agreement shall be materially true
and correct as of the date hereof as of the date of Closing as if then made
(except to the extent that any such representations and warranties shall be
modified to reflect matters, if any, which arise subsequent to the date hereof,
as set forth in Article 3 hereof, and the Seller shall have executed and
delivered to the Purchaser at Closing a certificate to the foregoing effect;
provided that a change in a Seller representation or warranty that would not
give the Purchaser the right to terminate this Agreement pursuant to Article 3
hereof shall not constitute a failure of this condition to be satisfied.
               (c) Intentionally Deleted.
               (d) Management Agreement. The Seller shall, effective on or
before the date of Closing, effect the termination of the Management Agreement
and pay all costs incurred in connection therewith. The Seller shall indemnify
and hold the Purchaser harmless from any claims or liability relating to the
Management Agreement.
               (e) Holtsville Utility Ground Lease Estoppel. The Seller shall
have delivered to the Purchaser a written statement from the lessee under the
Holtsville Utility Ground Lease acknowledging the commencement and termination
dates of the Holtsville Utility Ground Lease, that there is no material default
except as otherwise noted in such written statement, that the Holtsville Utility
Ground Lease is in full force and effect except as otherwise noted in such
written statement, and that the Holtsville Utility Ground Lease has not been
modified (or if it has, stating such modification).
               (f) Holtsville Retail Ground Lease Estoppel. The Seller shall
have delivered to the Purchaser a written statement from the lessee under the
Holtsville Retail Ground Lease acknowledging the commencement and termination
dates of the Holtsville Retail Ground Lease, that there is no material default
except as otherwise noted in such written statement, that the Holtsville Retail
Ground Lease is in full force and effect except as otherwise noted in such
written statement, and that the Holtsville Retail Ground Lease has not been
modified except as contemplated by this Agreement (or if it has, stating such
modification).

20



--------------------------------------------------------------------------------



 



               (g) REA Estoppel. The Seller shall have delivered to the
Purchaser a written statement from the counterparty under the REA acknowledging
the commencement and termination dates of the REA, that there is no material
default except as otherwise noted in such written statement, that the REA is in
full force and effect except as otherwise noted in such written statement, and
that the REA has not been modified (or if it has, stating such modification).
     5.2 Conditions to Seller’s Obligations. The Seller’s obligations hereunder
are subject to the satisfaction of the following conditions precedent and the
compliance by the Purchaser with the following covenants:
               (a) Purchaser’s Deliveries. The Purchaser shall have delivered to
the Title Company or the Seller, as the case may be, on or before the date of
Closing, all of the documents and other information required of the Seller
pursuant to Section 6.3.
               (b) Representations, Warranties and Covenants; Obligations of the
Seller; Certificate. All of the Purchaser’s representations and warranties made
in this Agreement shall be materially true and correct as of the date hereof and
as of the date of Closing as if then made, the Purchaser shall have performed
all of the covenants and other obligations under this Agreement applicable to
the Purchaser and the Purchaser shall have executed and delivered to the
Purchaser at Closing a certificate to the foregoing effect.
ARTICLE 6
CLOSING
     6.1 Closing. The Closing shall be conducted through the Title Company or in
another manner at a location that is mutually acceptable to the parties, on or
before the date that is twenty (20) days following the expiration of the Study
Period, as it may be extended pursuant to Sections 2.3(d), 2.3(e), and 2.3(g)
and Article 3; but in no event shall Closing occur after September 1, 2010.
Possession of the Property and the Utility Property shall be delivered to the
Purchaser and the Utility Purchaser, respectively at the Closing, subject only
to Permitted Title Exceptions and guests of the Hotel.
     6.2 Seller’s Deliveries. At Closing, the Seller shall deliver to Purchaser
all of the following instruments (except where previously provided to
Purchaser), each of which shall have been, where applicable, duly executed and,
where applicable, acknowledged on behalf of the applicable Seller (except where
otherwise noted) and shall be dated as of the date of Closing:
               (a) The certificate required by Section 5.1(b);
               (b) The Deed;
               (c) The Bill of Sale (Inventory);
               (d) The Bill of Sale (Personal Property);
               (e) The Assignment and Assumption Agreement (Operative
Agreements);

21



--------------------------------------------------------------------------------



 



               (f) The Assignment and Assumption Agreement (Ground Leases);
               (g) The fully executed Ground Lease Amendments;
               (h) The Three Party Agreement (signed by the lessee under the
Holtsville Retail Ground Lease);
               (i) The Utility Deed;
               (j) The Utility Bill of Sale;
               (k) The Utility Assignment and Assumption Agreement (Utility
Operative Agreements);
               (l) The Utility Assignment and Assumption Agreement (Utility
Ground Lease);
               (m) Certificate(s)/Registration of Title for any vehicle owned by
the Seller and the Utility and used in connection with the Property or the
Utility Property;
               (n) Such agreements, affidavits or other documents as may be
required by the Title Company to issue the Owner’s Title Policy with affirmative
coverage over mechanics’ and materialmen’s liens if any shall exist;
               (o) The FIRPTA Certificate;
               (p) The Utility FIRPTA Certificate;
               (q) True, correct and complete copies of all warranties, if any
and if in the Seller’s possession, of manufacturers, suppliers and installers
possessed by the Seller and relating to the Improvements, the Personal Property,
the Utility Improvements and the Utility Personal Property, or any part thereof;
               (r) Two New York State Real Property Transfer Tax Returns (the
“TP-584’s”) and two New York State Equalization and Assessment Forms (the
“RP-5217’s”);
               (s) Subject to Purchaser having made any required tax filings in
compliance with applicable law, an indemnification in a form reasonably
acceptable to Purchaser from Seller with respect to Seller’s compliance with the
bulk sales laws or similar statutes;
               (t) A written instrument executed by the Seller, conveying and
transferring to the Purchaser all of the Seller’s right, title and interest (to
the extent assignable, and without recourse to the Seller) in any telephone
numbers and facsimile numbers relating to the Property, and, if the Seller
maintains a post office box, conveying to the Purchaser all of its interest in
and to such post office box and the number associated therewith, so as to assure
a continuity in operations and communications;

22



--------------------------------------------------------------------------------



 



               (u) All current real estate and personal property tax bills in
the Seller’s possession;
               (v) A complete set of all guest registration cards, guest
transcripts, guest histories, and all other available guest information;
               (w) A complete list of all advance room reservations, functions
and the like, in reasonable detail so as to enable the Purchaser to honor the
Seller’s commitments in that regard;
               (x) A list of the Seller’s outstanding accounts receivable as of
11:59 p.m. on the date prior to the Closing, specifying the name of each account
and the amount due the Seller;
               (y) Written notice executed by the Seller notifying the tenant
under the Holtsville Retail Ground Lease and the tenant under the Holtsville
Utility Ground Lease that the Property has been conveyed to the Purchaser and
directing that all payments, inquiries and the like be forwarded to the
Purchaser at the address to be provided by the Purchaser;
               (z) All keys for the Property, to the extent in Seller’s
possession and control;
               (aa) An assignment, without recourse, of all warranties and
guarantees from all contractors and subcontractors, manufacturers, and suppliers
in effect with respect to the Improvements; and
               (bb) Complete set of “as-built” drawings for the Improvements, if
any in Seller’s possession.
Notwithstanding anything to the contrary contained herein, (i) the items
described in (u)-(w) and (z) may be delivered to the Purchaser at the Property,
and (ii) copies of books, records, operating reports, appraisal reports, files
and other materials in the Seller’s possession or control which are necessary in
the Purchaser’s discretion to maintain continuity of operation of the Property
and which are specified in a notice from the Purchaser to the Seller shall be
delivered to the Purchaser promptly after the Closing.
     6.3 Purchaser’s Deliveries. At Closing, the Purchaser shall pay or deliver
to the Seller the following, each of which shall have been, where applicable,
duly executed and, where applicable, acknowledged on behalf of the Purchaser
(except where otherwise noted) and shall be dated as of the date of Closing:
               (a) The certificate required by Section 5.2(b);
               (b) The portion of the Purchase Price described in
Section 2.4(b);
               (c) The Assignment and Assumption Agreement (Operative
Agreements) (executed by the Purchaser’s Hotel Lessee);
               (d) The Assignment and Assumption (Ground Leases);

23



--------------------------------------------------------------------------------



 



               (e) The Three Party Agreement (executed by the Purchaser and the
Utility Purchaser);
               (f) The Utility Assignment and Assumption Agreement (Utility
Operative Agreements) (executed by the Utility Purchaser);
               (g) The Utility Assignment and Assumption Agreement (Utility
Ground Lease) (executed by the Utility Purchaser);
               (h) A guaranty of the Utility Purchaser’s obligations under the
Three Party Agreement from Purchaser, in a form reasonable acceptable to the
Seller; and
               (i) The TP-584’s and the RP-5217’s (executed by the Purchaser and
the Utility Purchaser, as applicable).
     6.4 Closing Costs. All closing costs and expenses will be allocated between
the Purchaser and the Seller in accordance with the customary practice in the
county in which the Property is located, except as allocated specifically
between the Purchaser and the Seller below. The Seller and the Purchaser shall
each be responsible for the payment of its own attorney’s fees incurred in
connection with transaction which is the subject of this Agreement.
               (a) Purchaser Costs. The Purchaser shall pay for: (i) all costs
and expenses associated with the inspection and due diligence of the Property
and the Utility Property (including, but not limited to, any new or updated
surveys), (ii) all costs associated with the assignment of the Franchise
Agreement or the termination of the Franchise Agreement and issuance of a new
franchise agreement to which the Purchaser is a party (including, if Closing
occurs, all costs associated with the PIP, including all costs incurred by the
Seller associated with the PIP), (iii) the Purchaser’s title insurance policy,
(iv) all state and other recordation taxes, and (v) one-half of the fee charged
by the Title Company to serve as escrow agent hereunder. If the Closing occurs,
all costs incurred by the Seller associated with the PIP shall be paid by
Purchaser to the Seller at the Closing.
               (b) Seller Costs. The Seller shall pay for: (i) the releases of
any mortgages and other financing encumbering the Property or the Utility
Property and for any costs associated with any corrective instruments, (ii) the
New York State Transfer Tax due in connection with the conveyance of the
Property, (iii) one-half (.5) of the fee charged by the Title Company to serve
as escrow agent hereunder.
     6.5 Income and Expense Allocations.
               (a) All income, except any Intangible Personal Property, and
expenses with respect to the Property or the Utility Property, and applicable to
the period of time before and after Closing, determined in accordance with sound
accounting principles consistently applied, shall be allocated between the
Seller and the Purchaser. The Seller shall be entitled to all income and
responsible for all expenses for the period of time up to but not including the
Closing Date, and the Purchaser shall be entitled to all income and responsible
for all expenses for the period of time from, after and including the Closing
Date. Without limiting the generality of the foregoing, the following items of
income and expense shall be allocated at Closing:

24



--------------------------------------------------------------------------------



 



                 (i) Current and prepaid rents, including, without limitation,
prepaid room receipts, function receipts and other reservation receipts (the
obligations with respect to which the Purchaser hereby assumes);
                (ii) Real estate and personal property taxes;
               (iii) Amounts under Operative Agreements or Utility Operative
Agreements to be assigned to and assumed by the Purchaser or its lessee;
               (iv) License and permit fees, where transferable;
               (v) Value of fuel stored on the Property or the Utility Property
at the price paid for such fuel by the Seller, including any taxes;
               (vi) All prepaid reservations and contracts for rooms confirmed
by the Seller prior to the Closing Date for dates after the Closing Date, all of
which Purchaser shall honor; and
               (vii) The Tray Ledger.
               (b) Prior to the Closing, the Purchaser and the Seller shall
cooperate to arrange for utility services to the Property to be discontinued in
the Seller’s name, as of the day immediately prior to the Closing Date, and to
be reinstated in the Purchaser’s name, as of the Closing Date. In the event that
the foregoing cannot be effectuated, then the Seller shall furnish readings of
the applicable utility meters to a date not more than thirty (30) days prior to
the Closing Date, and the unfixed charges, if any, based thereon for the
intervening time, shall be apportioned on the basis of such last readings. The
Seller shall receive a credit for the amounts of any deposits on account with
utility companies servicing the Property or the Utility Property (and the Seller
and the Purchaser each agrees to cooperate to effectuate the transfer of any
such deposits), provided that, at the Seller’s option, the Seller will obtain a
refund of any such utility deposits in effect and Purchaser shall provide
Purchaser’s own utility deposits directly to the applicable utility companies,
in which event the Seller shall not receive a credit for the amount of any such
deposits. In addition, at the Closing the Seller shall transfer to the Purchaser
any required escrow or reserve accounts maintained by the Seller in connection
with the Sewage Facilities, and the Seller shall receive a credit for the
aggregate amount of such escrow or reserve accounts.
               (c) The Seller shall receive a credit for any prepaid expenses
accruing to periods on or after the Closing Date. At Closing, the Seller shall
sell to Purchaser, and Purchaser shall purchase from the Seller, all petty cash
funds located at the Property or the Utility Property.
               (d) The Seller shall be required to pay all sales taxes and
similar impositions in respect of the Property and the Utility Property
applicable to the period prior to the Closing Date, and the Purchaser shall be
required to pay all sales taxes and similar impositions applicable to the period
from and after the Closing Date.
               (e) The Purchaser shall not be obligated to collect any accounts
receivable or revenues accrued prior to the Closing Date on behalf of the
Seller, but shall cooperate, at the

25



--------------------------------------------------------------------------------



 



Seller’s cost, in connection with any collection efforts. If the Purchaser
collects same, the Purchaser will remit to the Seller such amounts in the form
received within ten (10) days of such collection.
               (f) If accurate allocations of any item cannot be made at Closing
because current bills are not obtainable, the parties shall allocate such income
or expenses at Closing on the best available information, subject to adjustment
upon receipt of the final bill or other evidence of the applicable income or
expense. Any income received or expense incurred by the Seller or the Purchaser
with respect to the Property or the Utility Property after the date of Closing
shall be promptly allocated in the manner described herein and the parties shall
promptly pay or reimburse any amount due.
               (g) The provisions of this Section 6.5 shall survive the Closing
for one (1) year.
     6.6 Guest Property.
               (a) On the Closing Date, safe deposit boxes in the Hotel shall be
opened in the presence of representatives of the Seller and the Purchaser and
the contents thereof shall be recorded. Any property contained in the safe
deposit boxes and so recorded shall be the responsibility of the Purchaser and
the Purchaser hereby agrees to indemnify and hold harmless the Seller and each
of the Seller Affiliates from and against any claim, loss, damage or liability
(including reasonable attorneys’ fees and costs of enforcement of the foregoing
indemnification obligation) arising out of such property.
               (b) All guest baggage or other guest property checked and left in
the possession, care and control of the Seller shall be listed in an inventory
to be prepared in duplicate and signed by representatives of the Seller and the
Purchaser on the Closing Date. The Purchaser shall be responsible for all
baggage listed in the inventory and the Purchaser hereby agrees to indemnify and
hold harmless Seller and each of the Seller Affiliates from and against any
claim, loss, damage or liability (including reasonable attorneys’ fees and costs
of enforcement of the foregoing indemnification obligation) arising out of such
baggage listed in the inventory.
ARTICLE 7
CONDEMNATION; RISK OF LOSS
     7.1 Condemnation. In the event of any actual or threatened taking, pursuant
to the power of eminent domain, of all or any portion of the Real Property or
the Utility Real Property, or any proposed sale in lieu thereof, the Seller
shall give written notice thereof to the Purchaser (the “Condemnation Notice”)
promptly after the Seller learns or receives notice thereof. If all or any part
of the Real Property or the Utility Real Property which would materially
interfere with the operation or use of the Hotel or the Sewage Facilities is, or
is to be, so condemned or sold, the Purchaser shall have the right to terminate
this Agreement by giving notice thereof to the Seller not later than ten
(10) days after the Purchaser shall have received the Condemnation Notice, in
which event the Deposit shall be returned to the Purchaser and all rights and
obligations of the Seller and the Purchaser hereunder shall

26



--------------------------------------------------------------------------------



 



terminate, except those that specifically survive termination of this Agreement.
If the Purchaser elects not to terminate this Agreement, then there shall be no
abatement of the Purchase price and all proceeds, awards and other payments
arising out of such condemnation or sale (actual or threatened) shall be paid or
assigned, as applicable, to the Purchaser at Closing.
     7.2 Risk of Loss. In the event of any fire or other casualty affecting the
Property or the Utility Property, the Seller shall give written notice thereof
to the Purchaser promptly after the Seller learns or receives notice thereof
(the “Casualty Notice”). If the fire or other casualty causes damage to the
Property (excluding any improvements on the portion of the Land leased under the
Holtsville Retail Ground Lease) which would cost in excess of One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000.00) or would require more than
one hundred eighty (180) days to repair (as reasonably determined by the Seller
and the Purchaser), the Purchaser and the Seller shall each have the right to
terminate this Agreement by giving notice thereof to the other not later than
ten (10) days after the Purchaser shall have received the Casualty Notice, in
which event the Deposit shall be returned to the Purchaser and all rights and
obligations of the Seller and the Purchaser hereunder shall terminate, except
those that specifically survive termination of this Agreement. If the neither
the Purchaser nor the Seller elects to terminate this Agreement, all insurance
proceeds and rights to proceeds arising out of such loss or damage shall be paid
or assigned, as applicable, to the Purchaser at Closing (less any expenses
incurred by the Seller in connection with any adjustment of the proceeds), and
Seller shall pay to Purchaser the amount of any deductible, under applicable
insurance policies.
ARTICLE 8
LIABILITY OF PURCHASER; LIABILITY OF SELLER;
TERMINATION RIGHTS
     8.1 Liability of Purchaser and Seller. Except for any obligation expressly
assumed or agreed to be assumed by the Purchaser hereunder, the Purchaser does
not assume any obligation of the Seller or any liability for claims arising out
of any occurrence prior to Closing. The Seller shall not be responsible for any
obligation of the Purchaser or any liability for claims arising out of any
occurrence on or after Closing.
     8.2 Intentionally Deleted.
     8.3 Indemnification by Purchaser. The Purchaser hereby indemnifies and
holds the Seller harmless from and against any and all claims, costs, penalties,
damages, losses, liabilities and expenses (including reasonable attorneys’
fees), that may at any time be incurred by the Seller after Closing as a result
of Purchaser’s failure to honor advance bookings made by the Seller prior to the
Closing.
     8.4 Termination by Purchaser. If the Seller defaults in performing any of
its obligations under this Agreement (including its obligation to sell the
Property), and the Seller fails to cure any such matter within ten (10) business
days after notice thereof from the Purchaser, the Purchaser, at its option, may
elect either (a) to terminate this Agreement, in which event the Deposit shall
be forthwith returned to the Purchaser and all other rights and

27



--------------------------------------------------------------------------------



 



obligations of the Seller and the Purchaser hereunder shall terminate
immediately (except those which expressly survive the termination of this
Agreement), (b) to waive its right to terminate and, instead, to proceed to
Closing, or (c) seek specific performance of this Agreement.
     8.5 Termination by Seller. If the Purchaser defaults in performing any of
its obligations under this Agreement (including its obligation to purchase the
Property), and the Purchaser fails to cure any such default within ten
(10) business days after notice thereof from the Seller (except that there shall
be no cure period with respect to the Purchaser’s obligation to close hereunder
on the Closing Date), then the Seller’s sole remedy for such default shall be to
terminate this Agreement, in which event the Deposit shall be forthwith paid to
the Seller and all other rights and obligations of the Seller and the Purchaser
hereunder shall terminate immediately (except those which expressly survive the
termination of this Agreement). The Seller and the Purchaser agree that, in the
event of such a default, the damages that the Seller would sustain as a result
thereof would be difficult if not impossible to ascertain. Therefore, the Seller
and the Purchaser agree that the Seller shall retain the Deposit as full and
complete liquidated damages and as the Seller’s sole remedy.
ARTICLE 9
“AS-IS” SALE
     AS IS, WHERE IS. PURCHASER EXPRESSLY ACKNOWLEDGES AND AGREES THAT, AS A
MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT, THE PROPERTY AND THE
UTILITY PROPERTY IS BEING SOLD TO PURCHASER, THE PURCHASER’S HOTEL LESSEE, AND
THE UTILITY PURCHASER, AS APPLICABLE, AND PURCHASER AGREES TO AND TO CAUSE THE
UTILITY PURCHASER AND THE PURCHASER’S HOTEL LESSEE TO PURCHASE AND ACCEPT THE
PROPERTY AND THE UTILITY PROPERTY, AND EACH AND EVERY PART AND COMPONENT
THEREOF, IN AN “AS IS, WHERE IS” CONDITION AS OF THE CLOSING WITH NO
REPRESENTATIONS OR WARRANTIES FROM SELLER, EITHER EXPRESS OR IMPLIED EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT. PURCHASER AGREES THAT PURCHASER IS NOT
RELYING UPON, AND HAS NOT RECEIVED OR BEEN GIVEN, ANY REPRESENTATIONS (EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT), STATEMENTS OR WARRANTIES (ORAL OR
WRITTEN, IMPLIED OR EXPRESS) OF OR BY ANY OFFICER, EMPLOYEE, AGENT OR
REPRESENTATIVE OF SELLER, OR ANY SALESPERSON OR BROKER (IF ANY) INVOLVED IN THIS
TRANSACTION, AS TO THE PROPERTY OR THE UTILITY PROPERTY OR ANY PART OR COMPONENT
THEREOF IN ANY RESPECT.
ARTICLE 10
MISCELLANEOUS PROVISIONS
     10.1 Completeness; Modification. This agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated hereby and supersedes all prior discussions, understandings,
agreements and negotiations between the parties hereto. This Agreement may be
modified only by a written instrument duly executed by the parties hereto.

28



--------------------------------------------------------------------------------



 



     10.2 Assignments. The Purchaser shall neither assign its rights nor
delegate its obligations hereunder without obtaining the Seller’s prior written
consent, which consent may be granted or withheld in the Seller’s sole
discretion. For purposes of further clarification, a sale, conveyance,
assignment or other transfer of any direct or indirect interest in the Purchaser
or any of its members or beneficial owners, regardless of the amount or type of
interest so transferred, shall not be permitted hereunder; provided, however,
that the transfer of the outstanding capital stock of Purchaser by persons or
parties through the “over-the-counter” market or any recognized national
securities exchange shall not be prohibited. Any purported or attempted
assignment or delegation without obtaining the Seller’s prior written consent
shall be void and of no effect and shall constitute a default hereunder.
Notwithstanding the foregoing, the Purchaser may assign its rights hereunder to
an entity under common control with the Purchaser (a “Permitted Assignee”),
provided that (i) the Purchaser shall provide the Seller with the name of and
other information pertaining to the proposed Permitted Assignee requested by
Seller (including, without limitation, evidence that the Permitted Assignee is
in fact a Permitted Assignee as defined above prior to the Closing Date,
(ii) such Permitted Assignee assumes all of the obligations of the Purchaser
under this Agreement pursuant to an assignment and assumption agreement in form
reasonably acceptable to the Seller, (iii) no assignment of this Agreement to a
Permitted Assignee shall relieve the Purchaser from any of the Purchaser’s
obligations hereunder, and (iv) no such assignment shall have the effect of
delaying the Closing in any respect.
     10.3 Successors and Assigns. This Agreement shall inure to the benefit of
and bind the Purchaser and the Seller and their respective successors and
permitted assigns.
     10.4 Days. If any action is required to be performed, or if any notice,
consent or other communication is given, on a day that is a Saturday or Sunday
or a legal holiday in the State of New York, such performance shall be deemed to
be required, and such notice, consent or other communication shall be deemed to
be given, on the first (1st) business day following such Saturday, Sunday or
legal holiday. Unless otherwise specified herein, all references herein to a
“day” or “days” shall refer to calendar days and not business days.
     10.5 Governing Law. This Agreement and all documents referred to herein
shall be governed by and construed and interpreted in accordance with the laws
of the State of New York without regard to the rules regarding conflicts of laws
in such State.
     10.6 Counterparts. To facilitate execution, this Agreement may be executed
in as many counterparts as may be required. It shall not be necessary that the
signature on behalf of both parties hereto appear on each counterpart hereof.
All counterparts hereof shall collectively constitute a single agreement.
Furthermore, pdf or facsimile transmissions of signed copies of this Agreement
shall be deemed originals.
     10.7 Severability. If any term, covenant or condition of this Agreement, or
the application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to other persons or circumstances, shall not be
affected thereby, and each term, covenant or condition of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

29



--------------------------------------------------------------------------------



 



     10.8 Costs. Regardless of whether Closing occurs hereunder, and except as
otherwise expressly provided herein, each party hereto shall be responsible for
its own costs in connection with this Agreement and the transactions
contemplated hereby, including without limitation fees of attorneys, engineers
and accountants.
     10.9 Notices. All notices, requests, demands and other communications
hereunder (each, a “Notice”) shall be in writing and shall be to have been given
(i) when delivered by hand with signed receipt obtained, (ii) upon receipt when
sent prepaid by Federal Express (or a comparable overnight delivery service),
(iii) three (3) days after the date mailed, when sent by the United States mail,
certified, postage prepaid, return receipt requested, or (iv) when transmitted
by facsimile machine during business hours on a business day (otherwise the next
business day), in each case at or to the addresses or facsimile numbers, as
applicable, and with such copies as designated below. Rejection or other refusal
to accept or the inability to deliver because of changed address of which no
notice was given as herein required shall be deemed to be receipt of the Notice
sent.

     
If to the Seller:
  Holtsville Hotel Group LLC
 
  Holtsville Utility LLC
 
  c/o RD Management LLC
 
  810 Seventh Avenue
 
  New York, New York 10019
 
  Attn: Steven Nachman, Esq.
 
  Fax: (212) 492-8469
 
   
with a copy to:
  Wachtel & Masyr, LLP
 
  One Dag Hammarskjold Plaza
 
  885 Second Avenue
 
  New York, New York 10017
 
  Attn: Avram Posner, Esq.
 
  Fax: (212) 909-9464
 
   
and a copy to:
  Susan Griffin
 
  Hospitality Investments LLC
 
  123 Tunxis Village
 
  Farmington, CT 06032
 
  Fax:860-676-0106
 
   
If to the Purchaser:
  Chatham Lodging Trust
 
  50 Cocoanut Row
 
  Suite 200
 
  Palm Beach, Florida 33480
 
  Attn: Jeffrey H. Fisher
 
  Fax: (561) 650-0571
 
   
with a copy to:
  Hunton & Williams
 
  1900 K Street, N.W.
 
  Washington, D.C. 20006
 
  Attn:  John M. Ratino, Esq.
 
  Fax:  (202) 778-2201

30



--------------------------------------------------------------------------------



 



Or to such other address as the intended recipient may have specified in a
notice to the other party. Any party hereto may change its address or fax number
or designate different or other persons or entities to receive copies by
notifying the other party in the manner described in this Section 10.9, and such
change of address or fax number or designation shall be effective ten (10) days
after Notice thereof shall be given to the notified party. Notices may be given
by a party’s attorney.
     10.10 Incorporation by Reference. All of the exhibits attached hereto are
by this reference incorporated herein and made a part hereof.
     10.11 Further Assurances. The Seller and the Purchaser each covenant and
agree to sign, execute and deliver, or cause to be signed, executed and
delivered, and to do or make, or cause to be done or made, upon the written
request of the other party, any and all agreements, instruments, papers, deeds,
acts or things, supplemental, confirmatory or otherwise, as may be reasonably
required by either party hereto for the purpose of or in connection with
consummating the transactions described herein. The provisions of this
Section 10.11 shall survive the Closing.
     10.12 No Partnership. This Agreement does not and shall not be construed to
create a partnership, joint venture or any other relationship between the
parties hereto except the relationship of seller and purchaser specifically
established hereby.
     10.13 Time of Essence. Time is of the essence with respect to every
provision hereof. Notwithstanding this Section 10.13, no provision of this
Agreement shall prevent either the Seller or the Purchaser from extending any
deadline, cure period or other timeframe for performance hereunder in accordance
with the terms set forth herein.
     10.14 Confidentiality. The existence of this Agreement and the terms and
provisions of this Agreement shall remain confidential and shall not be
disclosed, by either the Purchaser or any affiliate thereof or the Seller, to
any third (3rd) party other than: (a) as may be required by law or regulation or
to comply with the filing requirements of any applicable legislation or rule; or
(b) any counsel, consultant, or agent assisting the Seller with the sale of the
Property and any counsel, consultant, or agent assisting the Purchaser with the
purchase of the Property, provided that any such counsel, consultant or agent
shall have been advised that the terms and provisions of this Agreement are to
remain confidential and not to be disclosed to any other party; or (c) by
Purchaser in any necessary (as determined by the Purchaser in good faith) filing
with the U.S. Securities and Exchange Commission; or (d) by the Purchaser in a
limited press release that discloses only the Purchase Price, that the Hotel is
an upper, upscale extended stay hotel, and that the Hotel is located in the
State of New York; or (e) by the Borrower after the Closing. If the Purchaser
does not proceed with the purchase of the Property, the Purchaser shall return
to the Seller all materials and information furnished to it by the Seller or the
Seller’s agents in connection with the Purchaser’s review of the Property. The
provisions of this Section 10.14 shall survive any termination of this
Agreement, provided that the Purchaser may issue a limited press release
describing the termination of this Agreement and identifying only those items

31



--------------------------------------------------------------------------------



 



described in clause (d) above in connection with any termination of this
Agreement, but shall not include in any such press release the reason(s) for the
termination of this Agreement.
     10.15 No Third-Party Beneficiary. The provisions of this Agreement and of
the documents to be executed and delivered at Closing are and will be for the
benefit of the Seller and the Purchaser only and are not for the benefit of any
third (3rd) party, and accordingly, no third (3rd) party shall have the right to
enforce the provisions of this Agreement or of the documents to be executed and
delivered at Closing.
     10.16 Waiver of Jury Trial. The Seller and the Purchaser each hereby waive
any right to jury trial in connection with the enforcement by the Purchaser, or
the Seller, of any of their respective rights and remedies hereunder.
     10.17 Exculpation. The Purchaser agrees, and agrees on behalf of
Purchaser’s Hotel Lessee and the Utility Purchaser (the Purchaser, the
Purchaser’s Hotel Lessee and the Utility Purchaser being collectively referred
to herein as the “Purchaser Parties”), that the Purchaser Parties do not have
and will not have any claims or causes of action against any disclosed or
undisclosed officer, director, employee, agent, trustee, shareholder, partner,
member, manager, principal, parent, subsidiary or other affiliate of the Seller,
or any officer, director, employee, agent, trustee, trustee, shareholder,
manager, member, partner or principal of any such parent, subsidiary or other
affiliate (collectively, “Seller’s Affiliates”), arising out of or in connection
with this Agreement or the transactions contemplated hereby. The Purchaser
Parties agree to look solely to the Seller and its assets for the satisfaction
of any liability or obligation arising under this Agreement or the transactions
contemplated hereby, or for the performance of any of the covenants, warranties
or other agreements contained herein, and further agrees not to sue or otherwise
seek to enforce any personal obligation against any of Seller’s Affiliates with
respect to any matters arising out of or in connection with this Agreement or
the transactions contemplated hereby. Without limiting the generality of the
foregoing provisions of this Section 10.17, the Purchaser Parties hereby
unconditionally and irrevocably waive any and all claims and causes of action of
any nature whatsoever it may now or hereafter have against Seller’s Affiliates,
and hereby unconditionally and irrevocably release and discharge Seller’s
Affiliates from any and all liability whatsoever which may now or hereafter
accrue in favor of the Purchaser Parties against Seller’s Affiliates, in
connection with or arising out of this Agreement or the transactions
contemplated hereby. If any action is brought by any of the Purchaser Parties
against Seller’s Affiliates, relating to or arising out of this Agreement, the
transaction or subject matter described herein or the enforcement hereof,
Seller’s Affiliates shall be entitled to recover from the Purchaser attorneys’
fees, costs and expenses incurred in connection with the defense of such action
and the Purchaser Parties shall jointly and severally indemnify, and hold
harmless Seller’s Affiliates from and against any and all losses, expenses,
damages, and liability resulting from any claim or action brought against
Seller’s Affiliates in violation of this Section 10.17. The provisions of this
Section 10.17 shall survive the Closing or the termination of this Agreement.
     10.18 Title Company. The Title Company, in its capacity as escrow agent
hereunder, agrees to hold the Deposit in accordance with the terms hereof and to
comply with additional written instructions from the parties, to the extent that
such instructions are not in conflict.

32



--------------------------------------------------------------------------------



 



               (a) If the Closing occurs, then at Closing, the Deposit shall be
released to Seller and shall be credited against the Purchase Price.
               (b) In all other cases, any and all payments made by the Title
Company from the Deposit shall be made in accordance with this Section 10.18(c).
If either the Purchaser or the Seller delivers written notice to the Title
Company requesting release of the Deposit (a “Disbursement Notice”), the Title
Company shall deliver a copy of such Disbursement Notice to the party who did
not deliver the Disbursement Notice. Unless within five (5) business days after
delivery of such Disbursement Notice by the Title Company, the Title Company
receives from such party a notice objecting to the release of the Deposit from
escrow (an “Objection Notice”), the Title Company shall disburse the Deposit as
set forth in the Disbursement Notice. If an Objection Notice is delivered within
such five (5) Business-Day period, the Title Company shall continue to hold the
Earnest Money until otherwise directed by either (i) joint written instructions
from the Purchaser and the Seller, or (ii) a firm and final court order binding
on the Title Company which has not been stayed, vacated or appealed before
disbursement of the Deposit; provided, however, that notwithstanding the
foregoing, the Title Company shall have the right in the event of such a dispute
to deposit the Deposit with any federal or state court then having jurisdiction
over an interpleader action with respect to the Deposit. The Title Company shall
give written notice of any such deposit to the Purchaser and the Seller. Upon
such deposit or other disbursement in accordance with the provisions of this
Section 10.18(c), the Title Company shall be relieved and discharged of all
further obligations with respect to the amounts so deposited or disbursed and
all further obligations and liability to the parties hereto with respect to its
obligations under this Agreement.
               (c) Acceptance by the Title Company of its duties under this
Agreement is subject to the following terms and conditions:
          (i) The duties and obligations of the Title Company shall be
determined solely by the provisions of this Agreement and any written
instruction from the parties consistent with this Agreement that are not in
conflict, and the Title Company shall not be liable except for the performance
of such duties and obligations as are specifically set out in this Agreement or
such instructions;
          (ii) The Seller and the Purchaser will jointly and severally reimburse
and indemnify the Title Company for, and hold it harmless against any loss,
liability or expense, including but not limited to reasonable attorneys’ fees,
incurred without bad faith, negligence or willful misconduct on the part of the
Title Company, arising out of or in connection with any dispute or conflicting
claim by the Seller or the Purchaser under this Agreement, as well as the costs
and expense of defending against any claim or liability arising out of or
relating to this Agreement except where such claim or liability arises from the
bad faith, negligence or willful misconduct on the part of the Title Company; as
between the Seller (on the one hand) and the Purchaser (on the other hand) their
obligations under this subsection 10.18(d)(ii) shall be shared equally;
          (iii) The Title Company shall be fully protected in acting on and
relying upon any written notice, instruction, direction or other document which
the Title

33



--------------------------------------------------------------------------------



 



Company in good faith believes to be genuine and to have been signed or
presented by the proper party or parties;
               (iv) The Title Company may seek the advice of legal counsel in
the event of any dispute or question as to the construction of any of the
provisions of this Agreement or its duties hereunder, and it shall incur no
liability and shall be fully protected in respect of any action taken or
suffered by it in good faith in accordance with the opinion of such counsel;
               (v) The Title Company may resign and be discharged from its
duties hereunder at any time by giving written notice of such resignation to
each of the Purchaser and the Seller specifying a date, not less than thirty
(30) days after the date of such notice, when such resignation will take effect.
Upon the date hereof of such resignation, the Title Company shall deliver the
funds held in escrow to such person or persons as the Purchaser and the Seller
shall in writing jointly direct, and upon such delivery the Title Company shall
be relieved of all duties and liabilities thereafter accruing under this
Agreement. The Purchaser and the Seller shall have the right at any time upon
joint action to substitute a new Title Company by giving notice thereof to the
Title Company then acting;
               (vi) Nothing contained in this Agreement shall in any way affect
the right of the Title Company to have at any time a judicial settlement of its
accounts as Title Company under this Agreement;
               (vii) All disbursements by Title Company shall be made by bank
wire transfer of immediately available federal funds to the account or accounts
of the receiving party or its designee(s), as such party may direct.
     10.19 Prevailing Party. If either party institutes a legal action against
the other arising out of this Agreement or any default hereunder, the party who
does not substantially prevail such action will reimburse the other party for
the reasonable expenses of prosecuting or defending such action, including
without limitation attorneys’ fees and disbursements and court costs. The
obligations under this Section 10.19 shall survive the termination of this
Agreement.
     10.20 [Intentionally Deleted]
     10.21 Brokerage. The Purchaser and the Seller each represent and warrant to
the other that it has not dealt with any broker, consultant, finder or like
agent who might be entitled to a commission or compensation on account of
introducing the parties hereto, the negotiation or execution of this Agreement
or the closing of the transactions contemplated hereby other than Felix
Cacciatto of Hotel Equity Advisors (the “Broker”). The Purchaser shall pay the
One Hundred Fifty Thousand and No/100 Dollars ($150,000.00) commission due the
Broker pursuant to a separate agreement with the Broker. Each party agrees to
indemnify, defend and hold harmless the other party, its successors, assigns and
agents, from and against the payment of any commission, compensation, loss,
damages, costs, and expenses (including without limitation reasonable attorneys’
fees and costs) incurred in connection with, or arising out of, claims for any
broker’s, agent’s or finder’s fees of any person claiming by or through such
party other than

34



--------------------------------------------------------------------------------



 



Broker. The obligations of the Seller and the Purchaser under this Section 10.21
shall survive the Closing or the termination of this Agreement.
     10.22 Exchange Provisions. Either party shall be permitted to transfer the
Property (or interests in the Property) as part of a tax-free like-kind exchange
(the “Exchange”) under Section 1031 of the Internal Revenue Code (the “Code”).
Accordingly, each party shall cooperate with each other in structuring the
transfer of the Property (or interests in the Property)) as a tax-free like-kind
exchange (forward and reverse type exchanges included); the Purchaser’s or the
Seller’s cooperation shall include, but not be limited to, permitting the
assignment by of rights under this Agreement to a qualified intermediary (as
defined in Treasury Regulation Section 1.1031 (k)-1(g)(4)(iii)), and/or entering
into an agreement with a qualified intermediary for the acquisition of the
Property (or interests in the Property). Notwithstanding the foregoing, the
party entering into the Exchange shall fully reimburse, indemnify, defend and
hold harmless the other party for all costs and expenses it incurs in connection
with the Exchange, and nothing in this Section 10.22 shall permit either party
to extend the Closing Date, require either party to take title to any other
property, or to incur any additional expenses or liability. The provisions of
this Section 10.22 shall survive Closing.
     10.23 No Recording. The parties hereto agree that neither this Agreement
nor any memorandum or notice hereof shall be recorded, and the Purchaser agrees
not to file any lis pendens or other instrument against the Property or the
Utility Property in connection herewith. In furtherance of the foregoing, the
Purchaser (i) acknowledges that the filing of a lis pendens or other evidence of
the Purchaser’s rights or the existence of this Agreement against the Property
or the Utility Property, could cause significant monetary and other damages to
Seller, and (ii) hereby indemnifies the Seller and the Seller Affiliates from
and against any and all liabilities, damages, losses, costs or expenses
(including, without limitation, reasonable attorneys’ fees and costs incurred in
the enforcement of the foregoing indemnification obligation) arising out of the
breach by the Purchaser of any of the Purchaser’s obligations under this
Section 10.23, and (iii) agrees that a breach of this provision by Purchaser
shall immediately entitle Seller to terminate this Agreement and keep the
Deposit as liquidated damages. The filing of this Agreement with any court in
connection with any litigation hereunder shall not be deemed a breach of this
Section 10.23. The provisions of this Section 10.23 shall survive the
termination of this Agreement.
     10.24 No Continued Marketing of the Hotel for Sale. The Seller shall not
solicit, negotiate, execute or otherwise pursue offers for the purchase and sale
of the Property or the Utility Property with any party, other than the
Purchaser, during the term of this Agreement.
[SIGNATURES ON FOLLOWING PAGE]

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement
to be executed in their names by their respective duly-authorized
representatives.

            SELLER:


HOLTSVILLE HOTEL GROUP LLC,
      By:   /s/ Jay Furman         Jay Furman,        President     

            FB HOLTSVILLE UTILITY LLC,
      By:   FBB Partners,         its sole member             

        By:   MFB Realty LLC,         Managing General Partner             

        By:   /s/ Jay Furman         Jay Furman, Manager             

            PURCHASER:


CHATHAM HOLTSVILLE RI LLC,
      By:   /s/ Peter M. Willis         Peter M. Willis        Executive Vice
President     

As to Section 10.17 only:

 
CHATHAM HOLTSVILLE RI LEASECO LLC
      By:           Name:           Party     

 
CHATHAM HOLTSVILLE RI UTILITY LLC
      By:           Name:           Title:        

[Purchase and Sale Agreement Signature Page]





--------------------------------------------------------------------------------



 



Chatham Lodging Trust hereby guaranties to the Seller all of the obligations of
the Purchaser that survive the termination of this Agreement.

            CHATHAM LODGING TRUST
      By:   /s/ Peter M. Willis         Peter M. Willis        Executive Vice
President     

Title Company executes this Agreement below solely for the purpose of
acknowledging that it agrees to be bound by the provisions of this Agreement
relating to Title Company and the holding and disbursement of the Deposit.

            CHICAGO TITLE INSURANCE COMPANY
      By:           Name:           Title:        

[Purchase and Sale Agreement Signature Page]

